Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 1 of 33 PageID #: 38


                                                                         FILED
                     IN 1HE UNITED STATES DISTRICT CDURI'               MAY 0 8 2020
                     RR 1HE SOtJI'HERN DISI'RICT OF INDIANA
                                                                     U.S. CLERK'S OFFICE
                                                                   TERRE HAUTE, INDIANA


AHMAD M. AJAJ,
     PLAINI'IFF,
                                           Civil Action No. 2-20-cv-244-JPH-MJD
                                                              ~~~~~~~~~-




v.
J.E. KRUGER' MIQJAEL UNDERWOOD' J~ mx, TIMJIHY HUNf' ROBERT ROIDFF' T. WATSON'
OIR.ISIDPHER Mc.CDY, MELISSA KIMBERLY, K. LUBBEHUSEN, MiaIAEL GIILIAM, .,wm DODGE,
DAVID FlDYD, MIIDIEL HOU.IDAY, SOOIT ABRAHIMS, JCX'lA'lliAN SUTTER, Bureau of Prisons.

     DEFENDANTS.



                          PLAINTIFF'S VERIFIED <n1PLAINI'
TO 1HE HONORABLE JUDGE OF IBIS CDURI':
CDMES NOW, Plaintiff Ahmad M. Ajaj, prose, and respectfully submits this
Complaint for violations of his constitutional and statutory rights:
                                  A. PAlUIES
1. Plaintiff Ahmad M. Ajaj is a federal prisoner in the custody of the Federal
Bureau of Prisons and currently incarcerated in USP-Allenwood in Pennsylvania.
2. Defendant J.E. Kruger was the Warden of U.S. Penitentiary (USP-Terre Haute)
in Terre Haute, Indiana. He is sued in his individual capacity.
3. Defendant Michael Underwood is an Associate Warden of USP-Terre Haute, 4700
Bureau Road South, Terre Haute, IN 47802. He is sued in his irrliv:id.El ccp:ci.ty.
4. Defendan Jason Cox is an Associate Warden of USP-Terre Haute, 4700 Bureau
Road South, Terre Haute, IN 47802. He is sued in his individual capacity.
5. Timothy Hunt is an Associate Warden of USP-Terre Haute, 4700 Bureau Road
South, Terre Haute, IN 47802. He is sued in his individual capacity.
6. Defendant Robert Roloff is the Chaplian and is in charge of religious services
department at USP-Terre Haute, 4700 Bureau Road South, Terre Haute, IN 47802.
He is sued in his individual capacity.
7. Defendant Christopher McCoy is the Health Services Administrator of USP-
Terre Haute, 4700 Bureau Road South, Terre Haute, IN 47002. H= is su:rl in his irrliv:id.El
capacity.
                                           -1-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 2 of 33 PageID #: 39



8. Defendant Melissa Kimberly is the Assistant Warden of USP-Terre Haute, 4700
Bureau Road South, Terre Haute, IN 47802. She is sued in her individual capacity.
9. Defendant K. Lubbehusen is a Nurse at USP-Terre Haute Haute, 4700 Bureau
Road South, Terre Haute, IN 47802. She is sued in her individual capacity.
10. Defendant Michael Gilliam was the Assistant Food Services Administrator
of USP-Terre Haute, 4700 Pureau Ra:rl Sa.1th, Terre I-rote, IN 47002. He is sua:::l. in his            inti.~

tnl~ty.
11. Merdant Iavid Flaytl is the Imate 'Itust RID Sup=rvisor for USP-Terre I-rote, 4700 Pureau
Rm:l Sa.1th, Terre I-rote, IN 47002. He is sua:::l. in his inti.v:idEl ~ty.
12. Merdant Mitch=l 1-blliday is the Chief Dietician for the &Ireal of Prisms,                re is resµ:mible
for ~ the rutritimll rranagenmt of the irnates in the &Ireal of Prisms custcxly, irclu:i-
irg Plaintiff, he is assigµ:rl at the Ferl=ral M:rli.cal Center, P.O.Eox 4fJJJ, Ra::h=ster, Mi..nresota
55<X).3. He is sua:::l. in his inti.v:idr:tl. ~ty.
13. Merdant &::.ott A1:rctrirrB is the Natimll Fcxxl Services Mninistrator for the &Ireal of Prisms,
re has a direct s.µ=rvisicn CNe:r the fcxxl setVice progran for pd.scrers, in:lu:iirg the Plaintiff,
re is assigµ:rl at the Central Office, Ferl=ral &Ireal of Prisms, 320 First Street, &, WaEhirgtcn,
oc 20534.   He is sua:::l. in his inti.v:idEl ~ty.
14. Merdant Jcrafum &.ltter is the Llfe Ca:n:cticns Progran Ch:iplian for USP-Terre I-rote, 4700
Pi.n:ea.I Roa::l Sa.1th, Terre I-rote, IN 47f![J2.. He is SlBi in his inti.v:idEl caµ:city.
15. Merdant Fa:leral &Ireal of Prisms is an age:cy of the Unita:l States dErgErl with the crlrri.nis-
traticn of fa:leral priscns. ire BJP rminta:ins Jiiysical custcxly of Plaintiff arrl :a:rords Iff1:ains to hlm.
1.S(a). Merdant T. W:lts:n is the WardEr1 of USP-Terre I-rote, Terre I-rote, IN 47f![J2.. He is SlBi in his
:iirliv:idEl ~ty.
15(b). Merdant Jasen Dx1ge is a Unit Mnager at USP-Terre I-rote. He is SlBi in his inti.v:idr:tl. ~ty.

                                               B. JURISDICTION

16. This Court possesses subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331.,
1343(a)(4), the Pdninistrative ProcaJure kt, 5 U.S.C. § 702, RFR6., 42 U.S.C. § 2CXXl:h-1(c), the
Frea:bn of Infonraticn kt, 5 U.S.C. § 552, the Priva::.y kt, O:nspirccy to interfere with civil
r:igtlts, 42 U.S.C. § 1985, kticn Neglect to PrevEnt O:nspiroc.y, 42 U.S.C. $ 1986, arrl Bivens v.
Six lbkrn..ri. Agents of Ferl=ral Pureau of Nan::otics, 403 U.S. 388 (1971).
17. VEnE is    prc:ip=r within   this district µ.irsu:mt to 28 U.S.C. § 1391 OO:ause a Slh>tantial µrticn
of the events givirg rise to the cla:ins oca.n:u:rl in this ju:lidal district.



                                                -2-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 3 of 33 PageID #: 40



                                          C.    ClAIMS FOR RELIEF
                                       FIRST Cl.AIM FOR RELIEF
                                    (RFRA, 42 U.S.C. § axxlb Violatkm)

 a. :tefusal to k:camrxhte Religirus F~ ~t D:.fe:dnts ~' lfiEn.axl, Cbx, ant, lbloff,
    M:!by' \.hts.n, ~ly' Fh¥l, arl Gillian:
 18. Plaintiff is a cBu.tt St.mi M-lslim. His religicus biliefs h=rve b=er1 coost.ant arrl invaveritg
 t:hr:agnlt his life, ircluiirg his years sµnt in:m:cerat:Erl.
 19. Plaintiff's years of a::hrinistrative mra::lies filErl in an effort to ohave his religious faith
 clarrnstrate his finn h:ilief in Islan.
 20. Merrlmt BJP's·am..B1. ''Imate Skills I:erelopn:nt Plain'' for Plaintiff consistmtly identifies
 him as an "active pgrtic4:mt" of the Islanic faith.
 21. The BJP Cliaplian coofinmd in writirg frat Plaintiff is sin:ere in his religicus reliefs.
 22. "Sunah'' rreans the actioos, carrrards, trcrlitions, acts of \\Dnhi.p, exarples, dxds artl sayirg of
 the Prqret M:hrnra:l (Hill), to W:iich M-lslims are canrarrlErl in the QJr 'an, to follow his Surrrh arrl
 al::Btain fron Wiat   re is   forbids.
 23. Every M-lslim has b=er1 oroerErl bf Allah to follcw the Srn:h of Prq:ret M.:hnmrl (Hill)           as   re is
 the ~serger of Allah ard an exarplary exarple for mmkirrl to follcw dLE to his v.orcls arrl actioos
 tcirg inspirErl bf Allah. (SEe, e.g., lbly Q.rr"'an 33:21, 46:9, an:l 47:33).
 24. Fastirg durirg certain roly days t:hr:agnlt the Islanic calEITlar year is         <XE   of the rrost irrpJrt.ant
 prcctices of the Strn::h of Prq:ret M.:hnmrl (Hill).
 25. The Surn3h fasts nqu:ires MJslims mt to ~est any fcxrl, nHlicaticns or anyth:irg else fron
 clcw1 until sunset.
 26. Fron January 2018 to Febn.my 2019, Plaintiff was :in::arJ:E:at:Erl at USP-Terre H:lute in Terre
 H3.ute' Irr:l:iarB.
 27. Vhile in:m:cerat:Erl at USP-Terre H:J.ute, Plaintiff rei=eat:Edly expl.ainEd to Merrlmts Knger, Wat:s:n,
 Urrlerw:xxl, CDx, Hunt, Roloff, M:.Coy, arrl Gillian trn.t the Pl:qh2t M:h:nmrl prerhes frat M-lslims
will re rEWll'.dErl arrl blessErl   bf Allah   for tleir µrrticip:i.tim in the St.mah Fasts.
 28. Marlants Knger, Urderw:xxl, CDx, HJnt, Roloff, M:Coy, Wats:n, arrl Gillian refusErl to             pi.uvid=.
 Plaintiff with his rreals or m:dicaticns cuts:id2 fastirg h:urs dur:irg the oOOervan::e of the Sun:ih
 Fasts.
 29. Marlant Knger, Urr:lerw:xrl, CDx, Hunt, arrl Gillian :refusa:l to provide H:Ual fcxrl l::ci"ore sunrise
 arrl after sunset dur:irg the Sunh fasts mr allCMEd him to take 1:a:k to his cell any foxl iten
 fran the fcxrl setVices to crnsure cuts:id2 fast~ h:urs dur:irg the d:rervarce of the Stmili fasts.
 3). Cefarlant Knger,     Urr:lerw:xrl, CDx, Hunt, Wats::n, cKjrrf~dy, Elciyd, an:l Roloff refuserl to auth::rize him
 µirchase fcxxi itens empties with his sin:erely reld religicus dietary lavs arrl m:dical dietary
to Enilile him to ~onn the Strn:h Fasts.


                                                      -3-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 4 of 33 PageID #: 41



31. Fron Jam..my, 2010 to M1y 2012, Wiile Plaintiff was in::arc:eratErl at USP-1'13rioo, Merdant
Roloff was the Chaplian at USP-Mrrirn arrl ducirg thlt tirre, he also refuse:l to occamrxlate
Plaintiff's Surn:ih Fasts.
31. 1I'e Merrlants deprivffi Plaintiff of the ability to p:rlonn the Surmh Fasts arrl deprivffi
hlm of the ability to ra:eive blessiq:s arrl r&ards ty Allch for p:rlonnirg the &1rmh fasts,
dmied hlm spiritual gro.vth arrl religiCllS mjoyrrmt, arrl d:niErl hlm the µrrificaticn of his
scul thlt he \\Oikl te ra:eivffi t:hrotgh the a::tual fast pra::tice itself.
32. 1I'e Merdants' refusal to accarrrrx:late the Sunrnh Fasts Slh3tantially b.nrla.-ro. Plaintiff's
rigpt to exercise his sin::ere religiCllS telief ty forciq:s hlm to c±rose tetw:e:i takirg his
preocrihrl rm:licaticns arrl te fro arrl p:irfonniq:s the St.ll.nh Fasts.

b. RefiEal to lcccimo:)ate tre lbly Mnth of RmBln ~ Marlnts Knl_?,e[", Ud=twxxl, Cox,
   lint, Foloff, Kinterly, l..l.ihtusEll, Fl!¢, Alntrlns, arl Sitter:

33. Plaintiff     here1::¥ :i.n:m]:orates all prior p:iragraifis of   this cmplaint as if fully set forth
l"erein.
35. Parr:dan is a lnly nmth ducirg \Jtl..ch MJslirrs !TllSt fast. Fastiq:s is one of the Five Pillars
of Isl.an •
.l).   In order to o1::serve the fast, MJslirrs rrust mt iq:sest anyt:hirg, in:lt.rlirg fcxrl or m:dicatirn,
:Eron dawn rntil smset, so lcrg as takirg rre:licatirn rutside of fastiq:s h:urs will mt hive an
alverse effect en fu=ir tmlth. Also, critical to the ob3er.van:e of RaraJan thlt MJslirrs only
con.sure halal fcxils rutside of fastiq:s h:urs, p:rlonn the nigj:ltly gm.ip Tara.v.ih prayers,      ergage
in QJr"anic re::.itatirn arrl ofu=r rituals, arrl p:rlonn gcxrl dEff1s arrl charitable a::ts.
37. MJslirrs telieve th3.t ducirg the Ibly nmth of Farrdan r&ards are rrultipliErl, arrl sins are
rrultipliErl as w:ill. MJslim rrust avoid all kirrls of sins, mt to ergage in regative CEhavior,
fool :1..argu3ge, p.r:.urcctive a::ts, argurmts, arrl any a::t th3.t interferes with the fast.
38.     en Mey   15, 2018, the Ibly M:nth of Fara:lan was startErl Wiile Plaintiff was in::arc:eratErl at
USP-Terre Haute.
'§J.   W1ile in:arceratErl at USP-Terre Hllite, Plaintiff rep::atErlly rEqLEStErl thlt Merdants Kn.gel'.",
Urr:lerw:xxl, Cox, HJnt, Roloff, arrl Abrahirrs to provide hlm H:l1.al fcxils to aiable hlm to cmply with
the religirus      ~ts          of the fast l:ut trey refusal to provide hlm with H:l1.al fcxils thlt
carply with his religicus rran::late.
40. Plaintiff also rep::atErlly rEqLEStErl thlt Merdant Knger, l.Jrrle:ru:xx:l, Cox, H.nt, Roloff, Kirri:erly,
arrl Floyd to a.llav hlm to p.It"dlase H:l1.al fcxils, irclu:lirg H:l1.al rreat itaIB, thlt cmply with his
sircerely held rel:igiCllS dietar.y 1avs arrl his m:dica1 dietar.y restricticns l:ut trey refuse:l.
41. D..n:irg 2018 Farrdan Fast, cleferdants Knger, Urderw:xrl, Cox, Roloff, arrl 9.Jtter refuse:l to


                                                     -4-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 5 of 33 PageID #: 42



allo.v Pla:illtiff to p:rlonn   tre nigi.tly gro..p Ta:racih prayers with otrer MJslirn priscrers.
42. Cb ttly 17, 2018, \.hI1 Pla:illtiff arrl otrer MJslirn priscrers p:rlonra:i tre rrigj:1tly grrup prayer,
Merdant Kn.ger resp:rrled to    tre p:rlonran:e of tre i:eacefu1 prayer cy threatalirg tre Pla:illtiff
arrl otrer MJslirn priscrers of tre use of fou:e irclu:lirg tre use of ex: gas, sb.Jn d=vices, arrl
rm-lethal guns. After Merdant Kn.ger rra:E his threats, ar:proxirrately 15-20 MJslirn Pr:i..saErs
witlrlrMl their p:rrticifatioo in F.arrrlm for fe.ar t:h:lt they will re ]±Iysically h3nra::l cy prisms
officers.
43. Merrlants Kn.ger, l.Jrrlet:wxxl, arrl Cox orcEurl their staff to subje::t           tre Pla:illtiff   arrl MJslirn
pri£m=r to p:it search?s Clfter they break fu?ir fast for           tre µn:p:>Se of harassirg, hmiliatirg,
arrl dis:rut-ge th:m frcm pra::.ticirg their religirus reliefs.
44. D..n:iqs tre lbly M:nth of F.arrrlm, Merdant W:bhJsen ~tfflly deniErl Pla:illtiff his ~
rra:lication to delil:erately inflict pg.in arrl sufferirg UJXXI him arrl to rrnke it dilficult for him to
re able to fully p:rrticifate in devoticml a::.ts of v.urship thi.t        a::carµiny   tre Fara:lan fast, irchrl-
irg nfflitatioo, re:.itirg    tre QJr'an, p:rlomirg a±litiornl prayers,        arrl carry-ait his daily a:.tivit-
ies with:ut pg.in arrl sufferirg.
45. In a±lition, Merdant lJ..ithh.Ben foo:.Erl         tre Pla:illtiff to clrose retMe:n his rrs:Jk2lly pres:rib:d
rra:licaticns arrl his rigpts to pra::.tice his religirus relief with:ut reirg subje::tErl to hmiliatioo,
harassrents, threats of ]±Iysical arrl rrmtal hmm, arrl with:ut reirg cleprivffi of            tre quglitative
spiritual    ~m::.e       of F.arrrlm fast arrl witlrnt 1Erg distra::.tErl frcm tre spiritual uplif tirg
asp:c.t of tre F.arrrlm fast.
46. Merdants &n:ger, l.Jrrlet:wxxl, Cox, Roloff, arrl M:Coy r:efusErl to take any a::.tion to prote::t
Pla:illtiff frcm   tre uilaNful a::.ts of Merdant W:bh.isen, fon:irg him to fast with:ut             taki.rg
his rrs:Jic:i]Jy   ~          rra:licaticns.
46. ire anti-MJ.slirn h:IrasSTEnt arrl unlavful a::.ts des:rib:d a1:xNe constitutErl a Slh3tantial b.nrl:n
en Pla:illtiff's religirus pra::.tices te:ause it cmstitutErl :in::lire::t coercion to b=tray Pla:illtiff's
re1:igirus reliefs. It alro preventErl Pla:illtiff frcm p:rlonrrirg ~p a::.ts in tre rranre.r               ~

cy tre QJr 'an arrl tre   tea::hirg of tre PJ:qtet M:hmnrl. Also cleprivffi him of tre ability to
re:.eive blessirgs arrl l'.'EW3IT1s   cy Allah,   deniErl him spiritual grovth arrl religirus    mj~t,         arrl
Slh3tantially clirnirri£tB:i quglitative spiritual ~m::.e, arrl uil.aNfully offErrlrl Pla:illtiff' s
religirus reliefs arrl rituals.

c. IefiEal to .Ac.c.cnmxhte Eid Al~tr Ard Eid Al-hhl <Plffratims A?frirnt Merrlnts Kn.ger, lh:l:no:rl,
   Cox, lbloff' K:inlEdy' arrl Flo}d:
47. Pla:illtiff herecy in::oq:orates all prior ~ of this carpla:illt as if fully set forth
l:"erein.


                                                         -5-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 6 of 33 PageID #: 43



   48. ire. Eids are cres of t1e ITDSt significants days of t1e Islarri.c Calerrler. Chlervaoce of t1e
   Eids are religirusly mn:lat:Erl in t1e Islarri.c faith.
   49. Eid Al-Fitr is a re1igirus h:>liday to celebrate t1e arl of t1e lbly M:nth of Fara:lan. Eid Al-
   Pda is a significant religia.Js h:>liday celebrat:Erl bf MJslim to hror t1e Prq:ret Turchim' s
   wil.1..i.r@less to sa::rific his fist-sen Israil as an a:.t of SLbni.ssioo to Gerl' s camarrl an:l. his
   sen' s a:ceptan::e of 1::eirg socrificai.
   5).   Chlervaoce of Eids irchrles p3rticiµltirg in a religirus halal rre.al with halal 5\-rets. ':frE
   Eids are :inp:rtant M.lslim festival. Eatirg halal fcxxls, :in::hrlirg halal rrmt, is a central ra:pire-
   llEllt durirg     tJ:-e ch3eJ:varre of t1e Eids.
   51. ':frE yearly M:norarrl.m fran t1e I:i.JLea1 of Prisons regartlirg t1e ''Guidelires for Fara:lan, Islarri.c
   h:>ly days an:l. ch3ervan::es" states "for :institutioos that use furls fran t1e Ch:Iplaircy Setvices
   ~t b.rlget to               provide tra:liticn.tl/ritu3.l fcx:xi itars to suwlem:nt t1e ceran:ni.al rre.al,
   haJal 1aID rrmt w:::x.tld te rrost arprqriate for t1e M.lslim ceran:ni.al rre.al' '.
  52. Plaintiff repeat:Erlly asked Me:rl:mts Knger, lh:1erw:x:rl, Cox, Roloff, an:l. K:ini:a"ly to a:carm::x:late
  t1e ch3ervan:::e of t1e Eids bf take t1e ~ a:.tioos to EilSl1re that halal religirus rre.al te
  setVErl to him or to allav him to obtain fu2 ra:µire:l fcx:xi itars with his                       m:rey.
                                                                                                    0t.n

  53. Mffrl:m.ts refusa:l to take any a::.tioo to              EilSl1re   that a religia.is h3lal rre.al te serverl to Plaintiff
  or 1E te al1affi to cbtain t1e re:µirErl fcx:xi itars for t1e celexatioo of t1e Eids with his                       0t.n   m:rey.
  54. Plaintiff also askai Mffrl:m.t Floytl , t1e Imate 1'.rust furl &lp=l:visar, to allav him to order
  h:Ua1 fcx:xi itars that crnplies with his sin::erely lEld religirus dietary la.vs with his                   OAn   m:rey
  rut re daiiErl his rEq.BSts.
  55. Grantirg Plaintiff's t1e ra:p.est:Erl religia.is a::carmxlatioo for t1e obsetvatioo of t1e Eirls \\O.iLd
  rave rrri.n:inB1   effects   00   corre::.ticnal staff an:l. prisoo rero.m:::es •
  .%. Me:rl:mts SL!stantially b..n:dnrl plaintiff's exerci.se of his religioo bf d:p:iv:irg him of t1e
  religia.isly re:µirErl h:tla1 fcxxls for t1e Eids.
  cl. Refusal to Acconmcxlate Plaintiff's Religious Dietary Laws by Serving him Halal
      Meals Against Defendants Kruger, Underwood, Cox, Hrmt, Roloff, Gilliam, lbllicby,
      and    Abrahims:
  57. Plaintiff          rerecy     irmrp:>rates all prior i::aragraiils of this crnplaint as if fully set forth
  lErein.
  58. Islarri.c faith ra:µire cib3er.vant M.lslims to            COOSUlE     ool.y lhl.al fcx:xi.
  '31. Islarri.c doctrire clictates that nn-fhlal (haran or "frn:bi.ctl=n") fcx:xi d?stroys t1e spirituili:ty
  an:l. rrorality of t1e    Cill5UIEL.     A M.lslim   vro censures nn-fhlal fcx:xi is tetmrl a ''fa:isiq'' (dissolute)
  an:l. 1E is coosiclera:l a flagrant s:irIEr. ':frE prayers of a ~ eatirg haran fcx:xi are reject:Erl for
  forty days.
 ffi. Islanic dietary la.vs requires MJslims to stay rMlY fran ccmurring fcx:xi itars with M3sh1:xx:h (quest-
 i.amle) :i.rgredi.Ents thit might          te fran n:n-hllal sam::.e an:l. to stay ai8f fron uh?althly fcxxls ..
                                                         -6-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 7 of 33 PageID #: 44


 61. In orrier to   re cms:id=rErl halal,      fcxxi rrust rot crnta:ins   any rm-halal :i.rgra:funt ard rot care
 in crnta:.t with haran fcxxi or "[X)rl< at     any stage,     :in::luii.rg fruit or vegetables gr<Mt1 :in soil ferti-
 lizErl cy mg   niarure,   or otrer arrirrals raisa:l. en "[X)rl<-cy-pralcts or haran proicts :in t:reir fea:l.
 62. 1h= Ibly Q..IL' an states "Prrl eat of tre thirgs          wum A1..lcil has provide:l yru, h:llal ard gaxi,   ard
 fe.ar Allah in Wn11 yru b:ili.eve". (Stn:ch 5:88).
                                                                                tre Ibly Q..IL' an ard
 63. 1h= Islarri.c religirus diet is a h:llal diet with halal neat as rra:1e cle.ar cy
 tre St.mah of Pl:qh=t M:hamai (RH). 1h= Islanic export, H3.jj H:lbib Chmlm, Sr., of tre Islarri.c
 &ri.ety of Washirgtrn area ('~') stat:Erl th3.t "alnost all M.lslin rreals USLBily h:ive neat, µ:llltry
 ard fifil for protein 1:ut thJse neats/µ:llltry ITllSt         re halal Slatj:1tera:f   I• •


 64. To rrret   tre req.ri.rarmts of halal fcxxi, lEJ:bivorrus an:irrals ard birds rrust re fed,         raised ard
 slatj:1tera:l. a::cordirg to Islarri.c dietary 1.avs. It is rot µ=:r:missilile to censure even IrrHn?.at pro:l-
 u::.ts prep:rra:l. :in factories th3.t also pra::.es.s "[X)rl<, haran neats, or haran proicts.
 65. All irgra:lients for fcxxi rrust       re h:llal.    Itans used :in haran fcxxis can crnt:arrirn.te halal fcxxis,
 ~ ~                th::>se fcxxis haran.
 fo. MErrlants Knger, Urrler:vDxi, Cox, H..nt, Roloff, Gillian, lblliday, ard Ab.l:ctri.rrs v.ere rep:>ata:l.ly
 rra:E cw:ire of Plaintiff's s:in:erely hilil dietary laws ard trey \B'.'e infoma::l toth verhilly ard in
 writirg th3.t t:reir :refusal to provicE Plaintiff a halal diet violates tre Islarri.c faith ard deprives
 him of his riglt to _p3rtake in a ft.nh!mtal tfflt of Islan••
 67. 1h= MErrlants' :refusal or im:ticn to           fflSLJre   that Plaintiff was servErl rreals carplia:l. with his
 sin:::erely held re1igiaJs dietary la.vs rreant th3.t he was crnfrrnt:Erl with a H:hm' s ch:>ice at every
 rreal-fE rru.st ch::nse v.!Etrer to eat or to cib3el:ve his re]jpcn.
 68. MErrlants provide:l otrer :inmtes with religirus ard               ~             rreals en a chlly l:mis h.rt tley
 refusa:l h.rt trey refusa:l to provicE Plaintiff with rreals carplia:l. with his sin:::erely held dietary
 J..avs.
 69. 1h= MErrlants' :refusal or im:ticn to           fflSLJre   th3.t Plaintiff was servErl rrea1s carplia:l. with his
 sin:::erely held re]jprus dietary la.vs was rot reasorBbly relat:Erl to legit:irrate µ:rolagical :interests
 1:ut inst:e.crl was tre result of intfflticml d:i.3::.rimin:iticn against Plaintiff ard his Islarri.c faith.
 70. Fron Al.g.lst 2018 until O::torer :!>18,       tre Fcxxi Services Mninistrator ML. lsirel Oliver provide:l
 Plaintiff with halal rreal fully carplia:l. with his s:in:erely hilil re]jprus dietary 1aNs ard his m:dical
 dietary restricticns.
 71. In O::torer 2018, MErrlants lblliday, .A1:rchims, H.nt, Cox, ard lh:len..axi direct:Erl            tre Fcxxi Services
 Mninistrator to irrm:iliately stop servirg Plaintiff halal rreals carplia:l. with his s:in:erely held relig-
 irus dietary la.vs ard m:dical dietary restricticns for ro legit:irrate reason otrer than to clel il-erately
 inflict µrin ard suffecirg tµn        tre Plaintiff ard to retaliate against him for filirg gcievan::es ard
 otrer legal ccticns.
 72. MErrlants lblliday ard Abrahims direct:Erl             tre Ill? arployees   to crnt:in..E to d:prive him of a diet
 carplies with his religirus dietary 1avs ard his na::li.cal dietary restricticns to clelil:Erately ard
                                                         -7-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 8 of 33 PageID #: 45



 rralicirusly inflict i:a:in arrl sufferirg up:n him arrl to faro= him to cmsme fcxxls violates his
 sircerely h2ld religirus dietary 1aws arrl his rraiical 1y pres:rib:rl dietary restricticns.
 73. In carpliarce with Mm:lants I-bllid:ty's arrl Abrah:ims' ottl=rs, th= BJP arployees are still
 :r:e:fus:i.rg to serve Plaintiff with a diet carplies with his sircerely h2ld religirus dietary laws arrl
 his mrlically pres:rib:rl dietary restricticns.
 74. As a result of Mm:lants' acts or ard.ssicns, Plaintiff has suffere:i hann arrl crntin.Es to suffer
 hann.
 75. Mm:lants' acts arrl ani.ssions are th= di:re::.t or prox:irrate cruse of tle deprivaticn of Plaintiff's
 rigJ:lts urler RFRA.
 76. Mm:lants Slh;tantially h.rrclera:l Plaintiff's s:ircerely h21d religirus reliefs Wien th=y intfflticn-
 ally deprived him with a diet carplies with his religirus dietary 1aws arrl his rra:lical ly prescrih:d
 dietary restricticns.

 e. Refiml to kcamIXlate Plaintiff's ReligiCJ..B Dietary 111\S ly Ptpnt.E:rlly ~His Rap=sts to
    Ft.nhise With His CHI. MIEy F<xrls Cmpliffi With :&:>th His S:in:Erely IeJd ReHgicu; Dietary 111\S
    arl His M=rlically Prffi:rihrl Dietary Restr.ict::iID3 ~ MaD:nts K:r1.l?fL", l1:IEN:xrl, rox, llEt, wmrn,
    lblnff, K.inrerly, arl FlD)d cm 'llEy Aloo Imi£rl His Raµsts to CktFr l:hlal tb1 F<xxl !tars

 77. Plaintiff ~ :ircorpxates all prior µrragrapi.s of this Cmplaint as if fully set forth h=rein.
 78. Plaintiff finnly relieves that his faith mn:lates that re censure µ.irely halal faxi, ircltrling halal
 rrmt.
 79. Plaintiff prcNida::l all defm:lants with a detailed infonraticn alxut his re1igirus dietary 1aws.
 00. Plaintiff also pr.wi.drl all th= Mm:lants with a list of OJeL fifty ven:brs that sells halal prcrl-
 t.Cts carplies with his sircerely h2ld religirus reliefs, irclul:irg ore, l-hl.ako, v.hi.ch is a1rea:ly 3fP-U1Erl
 as a varier for state arrl federal prisoos.
 81. 1h2 Federal B.n:'69u of Prisoos has a S[:a:ial fuqx>se Ot:der (SID) desigral to prwide th= inra.te p:µ.i-
 laticn a m=ans to p..n:dl:lse h::li¥ craft itars arrl suwlies, re1igirus itars arrl otrer itars mt rcut:in2ly
 sold in th= carmissary.
 82. W:lile Plaintiff   W3S   :irrarcera.ted at USP-Terre I-rute fron Jgruary 2018 to Fehn.my 2019, Plaintiff
 l"€{Eatroly reqt.BSted that th= a1:xJve rmcrl Mm:lants use tlEir ruthrity to ensure that             re b= allcw:d
 to p..nrlE.Se with his   CW"!   m::n=y halal products~ irclu:iirg halal rrmt itars, that carplies with his
sircerely h2ld religirus 1aws.
83. All Mm:lants refused to allav Plaintiff to µ.n:ch3se halal pnxlu::.ts, :ircluiirg halal faxi itars
that rret his s:ircerely h21d religirus requirerrmts arrl his dietary rrcdical restri.cticns arrl they deprived
him of the ability to carply with his re1igirus laws.
84. All fre Mm:lants       \\Ere ~tedly      rn:rl:   a1Ere   tr.at urler Plaintiff's religirus dietary 1aws, ccmurri.rg
ron-ffilal faxi is a flagrant sin that irMilidates his acts of VDclrl.p, irhibits his spiritual clcvelqm:nt,
arrl \\B'3kais his relatiooship with Allah.
85. 1h2 Mm:lants sul:stantially tuLdernd Plaintiff Is ability to practice his religicn witln.It any legitirmte

                                                        -8-
 Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 9 of 33 PageID #: 46



justification.

f. Defendants Kruger, Underwood, Cox, &rt:t:er, Roloff,. and_ Watson lb~ylatiaq~ll:rlntiff
   Access To Islamically Qualified Stnmi Imam:

86. Plaintiff hereby incorporates all prior~ of this carplaint as if fully set
       forth h=re:in.
87. f.s a deJrut M.lslim, Plaintiff m.JSt rrret regularly with a quilified Suni. Tuan v.h:> is a follaa- of
th= correct Suni. J.:tttrire arrl Peliefs (Pqidch).
88. Islanic la.v rrarrlates regu1ar consultatirn with an Tuan to        EnsLil'."e   carpliarce with reUgioos teochirgs
arrl religioos valu=s in dilly life.
89. kl Tuan is th= pr:irrmy Islanic religioos lea:ler v.h:> lea::ls otlErs in fomal prayers, rutlires lessens
fron th= QK' an     cy expl.ainirg its rre.anirg arrl awlicatirn in th= dilly          life of M.lslinE, gives religioos
a:1vice arrl crunselirg rn µ=rsafil, fanily, arrl f:inarcial isstES, re1ps MJslinE awly th= rules of Islan
to dilly life, arrl hiilds M.lslim camunity arrl fellCMJShip.
9).   Plaintiff sin:.erely b=lieJeS th:lt an Tuan prwides him with mrh n:ed:rl rel:igioos tea:h:irgs, re1igioos
services, religioos a:lvice arrl crunselirg gererally an:i, in p;rrticular, rn th= carplicated spiritual
~            th:lt prison presEnts.
91. Cb infonmtirn arrl l:elief, for years, th= USP-Terre H:ute has qErated witlnlt a M.lslim Chaplian, a
a MJslim Religioos Ccx.nselor, or any full-t:irrE M.lslim Religioos Se:tvices D2j::artrra1t Staff to pro7ide
religiaJs services to M.lslim :imate p:µtl.atirn.
92. IBP-Terre H:ute aTploys full-tine Chaplians for ot:lff religiaJs gm.µ; lut a:re for MJslinE. Also
volrnteers of ot:lff faiths w=re arrl are regularly allo,..ej to prcNire rel:igioos guicl:lrce to :imates.
93. Wiile Plaintiff YES in:arcerated at USP-Terre H:ute, m religioos M.lslim volrnteers w=re                 awr<:Mrl or
alloM:d to pro1l.de religiCllS gu:i..cJaa;e to Imate-MJslim p:µtl.atirn at USP-Terre H:lute.
~. DJr:irg Plaliltiff's crnfirnTmt at USP-Terre H:ute, th= BJP hrl at least thirteen                 full-tine Islanic
ch3plians (:irrms) in variCllS institutirns a:rass th= CCUltry.
95. Wiile re YES in:::arcerated at USP-Terre H:ute, Plaintiff         ~tedly          re:µ=sted tlat Memants Knger, Watsrn,
~'           Cox, Sutter, arrl Roloff pro7ide him a:cess to an Tuan or m= of th= re.a:lily available Islanic
Chaplians th:lt is a folliMer of Suni. J.:tttrire arrl Miefs lut tley daiied all his re:µ=sts witlnlt any
legitirratejustificatirn.and in violation of the BOP's own policies.
%. 1le Memants deprived Plaintiff a:cess to an Tuan for nure t:hm a ye.ar in a violation of his sin::erely
h=1d religioos l::Eliefs v.hi.ch re:JUires him to have :interoc.tirn with an Tuan at least cn::e a w:ek.
97.   en h.gust   16,   ~8,   th= Memants iiqnsed a crntroc.t irr:liv:idu:tl fron an olB::ure SECt v.hi.ch SLh:criles
to l:eliefs th:lt Prqret Mtmmrl arrl th= Suni reUgioos oclnlars crnsi<Er 1-Eretical arrl blasf:hm:us as
an Islarric Spiritual G.ride to chlil:Erately offerrl Plaliltiff' s arrl ot:lff M.Jslim pciscrers' sin:.erely h=1d
religiaJs l::Eliefs.
98. All th= Memants w=re mile          a.-Bre   1crg Ce.fore inµ>Sirg tlat irr:livich.El as th= Spiritual G.ride for
                                                      -9-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 10 of 33 PageID #: 47



 Plaintiff arrl otter M..Blim Pcilm=rs th3.t his religirus b=liefs are directly cent.racy to th= relig-
 ia.B b=liefs of &lmi M.lslliB arrl th3.t trey sircerely re1.IB1es th3.t they are re:p.rin:rl to avoid his
 Is1anically offai.sive b=liefs arrl te.a::hirgs.
 g:j.   All th= deferrlants   \'8.'e   also rra::1e a..are th3.t if trey att£rrls th3.t irdiv:i.d.Bl' s re1igirus rrret:irgs,
 trey \\O.ild violate treir sin:.erely h=.kl religiaJs b=liefs cy               lis~       to te.a::hirgs trey IsJanically
 cms:k:Ers b~.
 100. t-b:>t :i.rrpJrtantly, all th= Marlants          \'8.'e   told   cy Plaintiff arrl otter M.lslim Pcilm=rs     th3.t rrre
 of fum Ehlres th3.t irdiv:i.d.Bl religia.s b=liefs arrl :inµB:irg him as t:h=ir Islanic Spiritual Guide
 is s:ne as askffi an athi.est to lea::l th= Islanic daily prayers.
 101. Prior to selEct:irg th3.t ~as th= Islanic Spiritual Guide, all th= Marlants                          \'8.'e   a..are th3.t
 his re1igirus b=liefs are cmsidererl cy Islanic Suili faith arrl tre Suni M..Blim t:h:Dlogians h:!retical
 arrl b~ lE::ruse             re has pre;irusly tea-I arploya:i as a ccntract Tuan arrl Islanic Spiritual Guide
 cy th= IDP arrl in 2017 his ccntracts \'8.'e mt ra&a:i arrl IUIE1U.lS carplaints \'8.'e fila:l cy th= M..Blim
 priscrers against him arrl trey strcrgly cbjecta::l to havirg him as t:h=ir Tuan arrl Islanic Spiritual
 Guide.
 101. 'lli= Marlants 00/iata::l fron mmal hirlrg pro::e::h..n:Es arrl th= crerlffitials req_.ri..ratmts of th= KP
 :in hirlrg him as Islanic Spiritual Guide arrl Tuan.
 102. After th= Marlants irq:osErl him as th= Islanic Spiritual Guide arrl Tuan, th= Plaintiff arrl otter
 M.lslim priscrers repxitErlly carpla:in:rl to th= Merrlants th3.t le was cleliterately rrnkirg stateTEnts
 to offenrl tlEir sircerely h=.kl religirus b=liefs h.It trey refuse::l to take &o/ prq:er a:.tion to                   EnSUre

 th3.t treir sircerely h=.kl religirus b=liefs \\El'.'e re.sp:cta::l, arrl :inst:e:rl, threatenrl fum th3.t they
 w:Wd re rarova::l fran th= life Ccm:cticns Progran (ill') if trey did mt atterrl his so-calla:! Islanic
 Spiritual Guide classes in a clear violaticn of 28 C.F .R. § S'.18.15, RFRA, arrl th= Fstabli.slnmt
 Clause of th= First ffiarlrmt.
 103. All th= Marlants        \'8.'e   rra::1e a..are t:h3.t v.iHi fa:a:l with te.a::hirgs t:h3.t are   b~,          offera:l
cy   rorare W:D µ.n:rnrts to       re M..Blim,    Srrli M.lslliB 1::eli61e trey nust eitter pre;ent thrnselves fran
hmirg th= te.a::hirgs or        ~         rut against fum.
 1<:Xi.. All th= r.efarlants refusa:l to prov:id= occess to otter recrlily available &rni Chipli.ans (Irrans),
W:"O are IDP arployEES, or occess to otter Suri. Irrans W:"O EiEres th= s:ne religia.s b=liefs of th=
 Slmi M.lslim priscrers,       ire~          th= Plaintiff, with::ut ffi"o/ legitirrate justification.
 105. Plaintiff rep=atErlly n:qt.ESta::l t:h3.t th= Merrlants a1lo.v him to ccnta:.t rrnsq..es arrl Islanic
 Centers in Irrliana in orrk to recruit &mi Islanic vohnteers to save th= M.J.slim p:>p.Jlaticn at
 USP-Terre rrute h.It they dEnia:i his rEq.ESts.
1C6. 'fu= r.efffrlants SLh;tantially h.m::lenrl Plaintiff's exercise of his religicn cy dffly:irg him occess

                                                           -10-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 11 of 33 PageID #: 48


 to readily available IrraIB sh:n:es his sirc.erely held religirus reliefs with::ut any legitirrate justi-
 fication.

 g. Defendants Kruger, Underwood, Cox, Sutter, 'Qruul, FD1.ff frequently interfered
    with Plaintiff's ability to perfonn the obligatory weekly Junu'ah Prayer
 107. Plaintiff hereby incorporates all prior paragraphs of this complaint as if
 fully set forth herein.
 100. Juru'ch obligatory prayer is an irqxrtant service for M..Blirrs. It is a ccrgregate prayer porloma:i
 evecy friday after tre SlI1 rea:::hes its zaiith arrl More Asr prayer (aftem:xn prayer).
 1CB. 1h=re is ro alternative rreans of attarlirg Juru'ah l:Eat.lse it is rot a prayer tro.t can re porloma:i
  irrlividually arrl re:µires khutl::a (semm) follo.m ~ prayer.
  110. 1re fureru of Priscns' a.vr1 trainirg rraterials re::ognize tro.t tre atten:larre at tre ccrgi:egatiacl
  prayer is obligatory en all ITHl in tre Islani..c faith arrl COTIIErd:rl ~ tre QJr' an arrl tre Slmah of
  Prqret M:hnmrl.
  111. W:ri.le Plaintiff W3S coofin:rl at IBP-Terre Haute, Me:rlants Kruger, Urd2rw:xxl, Cox, Sutter, Wa.tkn arrl
  Roloff substantially hnXlem:l his ability to pra:::.tice his re1:igicn ~ rei:mta:Uy cleprivirg hirnof tre
  ability to porlonn t:tE.·Juru'ah prayers arrl services with::ut any legitirrate justification.
  112. PL:rintiff rep=ata:lly carpla:in:rl to eoch Merrlm.ts a1:xut tre t.n1.avful µittems of interfer:irg with
  obligatory Juru' ch Services arrl prayers with::ut any legitirrate justificaticn, hlt trey refusErl to
  take any corra:::.tive a::ticn.

 h. Madnts ~er, Underwood,Cox,Wits:n&Roloff deprived the Plaintiff of the Talim
   (Islamic Study Group)
 113. Plaintiff hereby incorporates all prior paragraphs of this complaint as if
 fully set forth herein.
 114. 'Ihe Federal Bureau of Prisons allows inmates of all faith groups congregated
 religious programs including religious study groups.
 115. 'Ihe Islamic faith mandates that all Muslims seek religious knowledge. In
 Islam, spiritual guidance comes from studying the Qur'an, the Sunnah of Prophet
 Mohammad, the practices and rulings of early Muslims, and the guidance and "conso-
 lation" of those with expertise in the Islamic faith.
 116. 'Ihe Sunni Islam requires access to both literary and human resources in order
 to determine required, commended, neutral, reprehensible, encouraged, and prohibited
 acts in various contexts.
 117. Under the BOP' s own policy, Defendant Roloff "must establish and ccrd.ct a \\Bll-
  ro..rrlrl prograns of religirus inst.n.cticns for all imates in tre instituticn irclt.rl:iQs cl.asses,
 earresµ:njm::.e, \\Ul"k, arrl cfun.Jssion gra.µ>, W1ich involves   tre assistarce of ai:lit:imil ~'
 lx>th staff arrl civilian volunteers ... [arrl to insure] tre institution's religirus pragran is in
                                                    -11-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 12 of 33 PageID #: 49



  carplian:::e with a:crerlitatim st:arrlrrds ••• [arrl] rrotivatim of :i.mates w:mt to learn rrust te enxura-
  gErl arrl deve1op:rl' I•
  118. ire IDP's avn p:>licy also requires Merrlant Roloff to rave ''kravlaJge of available renn:ces
  within th: lcx::al carrnnity arrl th: skill to deJelop arrl ochrltl.e thtlr µlrti.ciµitim :in th: inst-
  itutim IS re1ig:i.cus progran' I
  118. ire Suri. Islanic faith aq;hasizes th: irr{Drtaoce of att:mii.rg Talim (Islanic Sb.rly Gro.Jp).
  119. Plaintiff :rep=a.ta:lly explaim:i to deferrlants Kn.ger, Urde:l:w:xxl, Cox, arrl Roloff that his sin::.erely
  reJ.d religia.is teliefs requires hlm to att:arl Tul:im.
  120. Vhile Plaintiff was cmfim:i at USP-Terre Haute th: Merrlants carcella::l th: Islanic Sb.rly GroJp
  with:ut any legit:irrate justificatim arrl with:ut any violatims of any rules           cy th: M.Jslirn :i.mates,
  in::~           th: Plaintiff.
  rn. ire Merrlants also re£usErl to pnNide any cµilifierl &mi Irran or Islanic voluteer:" to pnNide
  spirihcl guidarce or Islanic classes for Plaintiff arrl otter M.Jslirn prism:rs v.lrile at th:           Sale

  tirrE proJida:l (hgplains, controc.t re1igirus a:lvirors, arrl vohnteer:"s to pnNide re1igirus guidarce
  arrl re1igirus sb.rly gra.J[E to oth:r re1igirus gm.µ; at USP-Terre Haute.
  131. ire Merrlants Slh3tantially h.n:dam plaintiff's ability to pra::tice his religim cy depriv:irg
  hlm of Tul:im arrl oth:r re1igirus progrars.

 i. !EfecrlntsK.rnger, Underwood, Cox, and Roloff substantially burdened Plaintiff's
   exercise of his religion by denying him access to all his religious1items during
   his placement in the Special Housing Unit without any legitimate justification
 132. Plaintiff hereby incorporates all prior paragraphs of this complaint as if
 fully set forth herein.
  133. \.hile Plaintiff cmfire:i at USP-Terre H:ute fran Jan.my, 2018 to February, 2019, Merrlants
  Kn.ger, l.hierw:xxi, Cox, arrl Roloff prorulgat:Erl arrl irrpl61Hlt:Erl a p:>licy of prdribit:irg M.Jslirns ln.JsErl
  :in S[:a:.ial   lh.ls~   Unit to have a:::cess to prayer ng, prayer l:Eads, kufi, w:i.tch to kro.v th: tirrE for
  th: d:lily five prayer, 1Elal fcxxl itars, Q..r' an, prayer oil, arrl oth:r re1igirus rraterials with:ut
  any legit:irrate justificatim.
  134. 28 QiR § 548.16, states that ":i.mate religia.is ~ in:::.lu:les rut is rot lllrrit:Erl to rosaries
  arrl prayer 1:eaJs, oils, prayer ngs, r:hylocteries, rra:lic:i.re p:x..rlEs, arrl re1igirus m:dallions' '.
  135. 28 QiR § ~1.21 (8), states that "staff SEU provide th: :i.mate q:pxb..lnity to p:>.sress re1igirus
  s::riptures Of th: :i.mate IS fai_tH I,
  1?£. In February 2018, Plaintiff was pla:Erl :in th: Sµci.al       lh.ls~   Unit arrl th: d::setvatim nxm at
  USP-Terre Haute for nn-disciplinary reasms, arrl he was d:nia::l a:::cess to all his re1igicus rraterials
  arrl a:cess to a prayer n.g, prayer b:>a::ls, kufi, w:i.tch, Q..r'an, prayer oil, arrl 1Elal fcxxl itans.
  137. In a:llition, he was prevent:Erl fran carply with th: obligatory ro:µirara1ts for th: p:rlonnirg
  of his daily prayers, arrl he was subja::.t:Erl to re1ig:i.cus ab.Jses.
  138. Plaintiff carplaire:i to Merrlants Kn.ger arrl Roloff h.It trey re£usErl to take any corra::.tive oc.tim.
                                                         -12-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 13 of 33 PageID #: 50



  139. All        tre Merrlants su1Etantially h.n:den:rl Plaintiff's ability                to proc.tice his religicn    cy
  pron.ilgata:i arrl irrpJ..an:nta:i a tnlicy trat deprives his of his ~rus rails arrl :OW-ts.

  j. Mmh1ts Kruger, Underwood, Crix, ll.Ilt, M::Coy, l.J..i:hhEen, -arl HF ~)C •burdened
         Plaintiff's exercise of his religion by refusing to exempt him from unnecessary
         strip searches and pat searchesiby the opposite gender:
  140. Plaintiff~ :i.rroqmo.tes all prior µrragrariis of this cmplaint as if t:h=y fully set forth
  h=:re:in.
  141. 'IlE IDP' s Pra:ti.cal Mdelires for /ldnirri..stration of Imate Religicus Eeliefs arrl Pra:tices,
  'ISE.01, states trat            "tre ooly p=rson of tre q:µ:>Site ge:rler Wu rray 1:::e in J_:hysical coot::ct with
  a M.lslirn is tre               1
                           SjXl18e I•

  142. 28 aR § 511.16(b)(3), states trat '\..hn:!ver IX'88ible, pit searches of ycur p=rson will l:::e :p=r-
   fomErl cy staff l1l31i::er's of        saie   sex. Pat   searcres rray 1:::e ccrrlu::ta:i cy staff l1l31i::er's of tre q:µ:>Site
   sex ooly in arergacy sibJations with                 tre Warrlen's aut:hrization''.
  143. It is forb:id:Hl for M.lslirns to µ=rmit a faml staff rrad:a" to :p=rfonn any tyI:e of p:i.t search.
   144. Milly eructs have h=ld trat staffirg cm::ems precipitatirg cross-gerder pit searches are :imuffi-
  cie:it to a::lvan::e a carµill.irg goJelllIEflt interest.
   145. Vhile Plaintiff coofim::l at USP-Terre Haute, at m tine any Nurse, exc.Ept IJ..ih:hJsen, left h=r
  IX'St for       tre µ.rqnse of joinirg ot:l"EL officers          to carl..ct pit searches.
  146. Merrlant W:hhusen w:is sirglirg cut for                     tre rarrbn pit searches, tre M.Elirn arrl Block pri.scn2rs
  for    µire     racist   reagns.

  147. WU.le Plaintiff v.as coofim::l at USP-Terre Haute fron jgn_my, 2018 to Fetnmy 2019, Merrlant
  W:hhusen rep:>ata:ily sirglffi him cut for del ita-ately pro.;ocative arrl hrnilia.tirg p:i.t                     searcres   to
  offerrl his sir.cerely h=ld ~rus l:::eliefs, arrl                    s--e almys de:iia::l his raµ=st    trat   tre pit search 1:::e
  catl.cta:i cy rea:lily available rrale officers.
  148. In a::llition, D=.ferrlllt W:hhusen :p=rfomErl                  tre p:i.t   searcres in a IIBITff offmsive to Plaintiff's
  sin::erely h=ld ~rus l:::eliefs                cy   ta.rhirg his private j:fil'ts.
  149. Plaintiff rep=?a.ta:ily aska::l Merrlants Knger, lJrrletwxxl, Cox, l:ln:lt, M:Cby,Witsc.n arrl oth=rs to protoct
  him fron de.ferrlant IJ..ih:hJsen's racist harassrent, mistreat, arrl religirus ah..Jses.
  W. ~ of tre de.ferrlants took any effective steµ> to prot.oct plaintiff fron IJ..ih:hJsen.
  151. Ps a M.lslirn, Plaintiff is mt µ=rmitta:i to 1:::e see:i naka::l cy st:rargers. Un:Et- tre Islanic faith,
  a rrale M.Elirn is puhibita:i fron exµ:isirg tre area of his to:ly l:::etva:n tre ravel arrl                    tre krres.   This
  area is is1arri..cally callirl avrah. Excepticns to this Islanic prchlbition exist for S:nv:irg avnil to
         1
  CI"E       s sp::use, for rra:lical t:reatrrmt, or for ot:h=r ci.rct.nBt:n::es of ra:.essity trat dJes mt irch.rles
  strip        searcres.
  152. Merrlant IDP's            OM:l   tnlicy allcws e.xarption fron strip          searcres for   transgerder imates rut mt
  for ~rus             rearolS.       &.n:e.au of Pr:i.s:ns' Prcgmn statarcnt J\b. 5200.~, states trat "instirutims
  futld coo.sider usirg available to:ly s:arrrirg ta::hml05Y in liat of visLBl                       searcres of    b:ansge:rler

                                                                -13-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 14 of 33 PageID #: 51



  :i.nmtes' '. Tu= Progran stataimt also states that ''rransgen::k :i.nmtes rmy nq.est an e.xcepticn to
  [µit sem:d1es]. Tu= exception rrust te SIEifically deocrilirl (e.g. ''µit search ooly by faml staff")".
  153. USP-Terre H3ute has a full bxly s::amirg t:a±rol06)' Wiile Plaintiff       w:is   ccnf:ira:i at that
  frility.
  154. Merrlants ID? ,Knger ,lh::le:t:wxrl,Cox,W:ltscn,&H.ilt refusal to exarpt plaintiff fron strip seardes
  h:calse of his rel4j.cus t.eliefs despite tie feet that all ID? instituticns, :irchrlirg USP-Terre H3ute,
  h:ive a full bxly ocarn:irg t:a±rology.
  155. All tie Merrlants ra:rrd-tted freir staff to ~tedly SLbject:i.rg Plaintiff to h.milia~ arrl
  daimnirg strip sem:d1es witlnlt any legitirrate justificticn.
  1%. despite    ~t:Erl     crnplaints to tie defarl:lnts, Plaintiff w:is   ~tedly        orrlererl to rarme all his
  clothirg arrl th:n tie officers insµ:cted his bxly, ears, harrls, feet, 1:a:::k of his ra::k, inside his
  rrruth, arrl inside of his mse. Tu= Officers also requirErl him to nn his firgers t:htutj:l his h3ir, b:rrl
  over, arrl scµat so that tie officers can look at his arnl area. H= also rrust lift his genitals so
  that area is visible to tie officers.
  157. Cb l1EI"o/ occassicns, Plaintiff w:is st.bjected to t:hrre strip sem:d1es durirg CXE 1TDVEIIH1t arrl despite
   tie feet that   re W3S urrleL cmstant ~icn by tie eocortirg officers fron tie tine of the first
  search to the t:hirri arrl despite tie feet thata full bxly ocarn:irg t:a±rology w:is rea:lily available
  arrl rru::h rrore effective in detEC~ crntral:arrl than strip seardes OO:ause it d=tect crntral:arrl arrl
  ~ hid:1En en or in a~· s bxly.
  158. ~his rrore than (27) years of ccnfin:rn:nt, Plaintiff has ro history of cm:ealirg crntral:arrl
  or w=aini to justify strip searches.
  159. In a±lition, Plaintiff's sin::.erely h21d religirus teliefs prdribits him fron usirg or i;:ossessirg
  drt.gs arrl re has ro history of doirg so.
  lffi. TIE Merrlants :irqnsa:l sul:Etantial h.ntl:n en Plaintiff's sin::.erely h21d religirus t.eliefs l:E::ause
   t1ey regu:ire:l him to   ~e    in con::lu::t that serioosly violates thJse t.eliefs.
  161. TIE deferrlants clid rot arrl cruld rot carry freir h.ntl:n of sh:J.v:irg that strip search is tie least
  restrictive rrmn.s of a::hievirg any crnpillirg governtHltal interest.
  162. In feet, 28 CFR § 552.11, states that ":i.nsp3:.tion of an :i.nmte's ~ us:i.rg elect:rrnic der.i.ces
  (for exrople, Metal I£tector, Ion Sµctroretary device, or bxly irrEg:i.rg search Wice) does rot ra:µire
  :i.nmte to rarme clothirg).
  k. Menhil:s Kurger, Underwood, Cox, lhmt, and Roloff substantially burdened Plaintiff's
     exercise of his religion by banning the perfonnance of the obligatory group prayers
 163. Plaintiff 1Erebf :in:oq:.orates all prior µ:iragrap:is of this crnplaint as if t1ey fully set forth
  terein.
  164. Plaintiff sin::.erely t.elie;es that re is requirErl to p:ay in ccrgregaticn with at least        oo otlEr

                                                    ...,14-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 15 of 33 PageID #: 52


 M.Elirrs his five daily obligatory prayers for awrox:irmtely five mirutes ea:h praya-.
 165. 'IlE:"e are requi.ren:nts   ~       to Islanic trOOitic.n for µrtonnirg prayer. Islanic prayer
 ~        µrificatic.n, rreanirg I h:Ive to b= clean by µrlormi.rg a vulu, or rit:LBl ablutic.n, clean area
and .not to b= µrlonm:i in trash areas; in a p:i.tht.ay; W"Ere rm-halal fro:l is b=irg cmsurfil, or
 rmr a   mthrcx:m.   Prayer also requires concentration without distractions such as music
being played, and the area should be free from images and pictures.
166. According to Islamic tradition, the only time Plaintiff is i:a:mitted to pray in
his cell that a toilet is Wai he is en l~ arrl that is OO:ause he h3s m otter:- option.
 167. Fron Jan.my '29, 2018 to Febnrn:y 23, 2018, Cefatlmts Kurger arrl Roloff prevented Plaintiff
 fron perfortniig his daily obligatory gra.p irayer in th=       lTEITEr:'   preg::riOO::l by his faith wit1nlt any
 legitirrate justificatic.n.
 168. Fron Feh:uary 23, 2018 to Febnmy 7, 2019, Ceferrlants Kur:ger, Un::leThaxl, Cox, H.nt, Sutter, Wcitsc.n arrl
 Roloff refuse::l to all& th= Plaintiff to perfonn all his five daily obligatory gro.p prayers arrl mly
 alloM:rl him to perfonn gro.p prayers dJcirg th= tirre he was rutside his cell in th= designated praya-
 nxm.
 169. Fron Jan.my '29, 2018 to Febttmy 7, 2019, deferr:1ants KngeL, Un::leThaxl, Cox, H..nt,Wat:Scn arrl Roloff
 prlribited th= µrlonrnn::e of any of th= five daily obligatory grrup prayers in any area otter:- thm
 th= designated praya- :roon in th= life Ca:n:ctic.ns Progran (''Lef'') wit1nlt any legitirrate justificat-
 ion.
 170. Oth:.r FErlel:al arrl State prisons arrl jails alli:Mis M.lslim priscrers to pet"fonn their daily cagrEga-
 ticral prayers in their h:usirg tmits arrl all otter:- areas rutside th= lnlsirg uri.ts.
 171. In Linh v. W:url:n, FB:Eral Cbl:m:.tiaE1. Inst:itut.icn, 1B:re l:Wte, Irrlian, Civil Pc.tic.n N:>.
 2:C9-cv-CD215-..M3-MJD, th= H:rorable   ~     Jare l13g}:us-Stins:n, frurrl that th= W:lrdal for th= sare
 carplex ''faile::l to establish eitrer that th= tan [on grrup prayer] is justifie:l by a carplellirg interest
 or that it is th= least restrictive nmns to :fur:trer a carp:illirg gave:rmmtal interest.
 172. Cb t1iy 17, 2018, W:ai Plaintiff arrl otter:- MJsUm priscrers b?gan to p:a:efully µrlorm th= last
 ooligatory daily prayer (Ism prayer) ducirg th= roly rrmth of Palaian, Ceferrlants Kurger, lkrl=.tvn:rl,
 arrl Cox, Wle defErdant Roloff was present, order their staff to isSLE a dira::.t order to Plaintiff arrl
 otter:- M.islim priscrers to immtiately stop prayirg arrl threat.Ern:l th3n with use of fot"Ce arrl th= use
 of ~ spray, shn der.ices, arrl rm- lethal        g}.Jr1S   on th3n if th=y ever attarpted to pray again witlrut
 any legitirrate justificatic.n other thm tl:cir preju:lice ro..mtl tlE Islanic faith.
 173. rclffdant Roloff h:rl a history of prCVEiltirg M.islim priscrers fran µrlomtlrg their daily ooligatory
 µ:ayers arrl issuirg arrl dira:tirg other to isSLE disciplirnry        ~ticns     against M.Elim priscrers for
 performi.rg their daily obligatory prayers   ~ly.

 174. All th= Ceferdants sul:stantially b.ntl:nrl Plaintiff Is exercise of his s:i.n:ere.ly rew rel:igiaJs
 l:Eliefs by preventirg him fran µrlomrirg his daily ooligatory prayers in th= rrnrrer pres::.rib-xi           cy his
 religicx1.
                                                 -.LJ-
                                                   i "·
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 16 of 33 PageID #: 53


 1. Defendants Kurger, Watson, Underwood, Lubbehusen, Cox, Htmt, mi Dodge acted
    in concert with each other to tmlawfully remove Plaintiff from a religious
    program (the Life Connections Program):
 175. Plaintiff hereby incorporates all prior paragraphs of this complaint as if
 fully set forth herein.
 176. On February 23, 2018, Defendant BOP assigned Plaintiff to the Life Connect-
 ions Program ("LCP"), a unique religious program and housing unit with a designated
 room for group prayer.
 177. While in LCP, Plaintiff was allowed to pray with other Muslims for some of
 the five daily obligatory group prayers (salat), one of the Five Pillars of the
 Islamic faith.
 176. In 2018, Defendant BOP represented to another court that Plaintiff would be
 able to complete the LCP-an eighteen-month program.
 177. Defendant BOP also indicated to that Court that Plaintiff would be able to
 stay in the LCP unit past the eighteen-month term (if not longer).
 178. Plaintiff would have completed the LCP program at earliest on or around Aug.,
 2019.
 179. While Plaintiff was assigned to the LCP, he exceeeded the requirements of
 the program and provided over 548 hours of conmtmity service helping childern with
 cancer, and completed 10 educational courses.
 180. In addition, I maintained clear conduct for approximately seven year with
 zero violation of any of the BOP's rules and regulations.
 181. Erisoners accepted into LCP are meant to stay in the LCP until they complete
 the program.
 182. On February 1, 2019, the BOP posted a memorandum on the bulletin board of the:e.
 LCP unit that stated:
 Effective Immediately: If you are in the Life Connections Program, you are expected
 to complete the program. If your points drop and you want to transfer without comp-
 leting the program, you need to withdraw from the program and will be removed back
 to your parent unit. Your parent unit will determine if you are eligible for a
 transfer. If you transferred from another institution specifically for the program,
 a transfer referral to send you back to your facility will be submitted. if you tran-
 sferred here specifically for the program and are expelled, a referral back to your
 prior facility will be submitted. This is not a topic for discussion. This is how
 it will be. If you do not want to complete the program, we will move you out so we
 can move people in that want to complete the program ... D. Bedford-Case Manager.
 183. Plaintiff had not told anyone that he did not want to complete the program,
 and he did not tell anyone that he wanted a transfer.
 188. during the period between March 2018 and February 2019, Plaintiff repeatedly
                                    -16-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 17 of 33 PageID #: 54


 complained, both verbally and in writing, to defendants Kurger,                               ~,         Cox, H.nt,
 D:xjge, W3.tson, lteoy, Roloff, Kintedy, ff>P, arrl others alxut th= p:lttems of tn1avful a:.ts by Nurse
 W:hhJsen in::.hrlirg rep=ataily offen:lirg his religiClJS Celiefs, in::.it:i.rg otrer inmtes arrl staff
 against him, rereataily        ck:pri~   him of his pres::.riJ::a:1 ncrlicatims arrl at ere a::cassien gCNe him
 a wrcrg rra:licatien that m:rle him sick, h.milit:i.rg him in th= presen:;e of otrer inmtes arrl staff,
 subject:i.rg him to Ifiysical arrl rrmtal µrin arrl sufferirg, arrl sirgliqs him a.it for lmasslmt arrl
 otrer ah.Jsive a:.ts witlnlt any legitirrate justificatien otrer th:m ratred t:cwml Plaintiff arrl his
 Islanic faith.
 189. D.Ir:irg th= sare i:s:i<rl, plaintiff also fila:l.    IUIEra.JS    a:lnin:istrative remlies against ll.ihh.JsEn
 arrl alxut otrer seri.ClJS violatims at USP-Terre H:n..Ite.
 19). Plaintiff also carplai.rn:i to deferrlants alxut crimiml a:.ts by th= officers at USP-Terre Hillte
 in::.hrlirg th= p:lttems of tnjustifiErl use of excessive force, forcirg rival inmtes to               re trusai
 togetrer in th= Sµci.al H:usirg Unit W:U.ch result:ai in          Il.IIEtU.JS   injuries arrl at least th= death of
 oo   inmtes, in::.lu:lirg inmte IB1 Stevens, vlD v.as killerl by his c.ellrr:ate in th= S-U en or ara.rrl
 Jarun:y 2019, arrl alxut otrer ra::.ist a:.ts by th= staff at USP-Turre H:n..Ite.
 191. Merrlant W:hhJsen is ko:Mn to inmtes as a ra::.ist arrl a vicioos ah.Jser of inmtes.
 192. In fa:.t, More th= deferrlants initiat:ai th= retaliatory transfer process, Plaintiff v.as relpirg
 a fellav priscre:r with th= emaustien of his a:lnin:istrative rEITEdi.es arrl with~ a lavsuit
 a1xut his eJC[EciEIT.e 1:eirg set up by pris:n officers to h£t            t.p   by amtrer priscre:r in th= S-U. I v.as
 also filiqs ITo/   CMtl   a:lnin:istrative ramlies relat:ai to prig:rers 1:eirg rnmm arrl killEd in th= ffiJ.
 I even arailErl th= USP-Terre H:n..Ite officials arrl lavyers a1xut this issues.
 193. After a year of carplaints against Merrlant I..l.il::h:hJsE's t.rtlavful a:.ts to defferrlants arrl otters,
 en Jan.my 11, 2019, with th=         awrnval of otrer deferrlants, W:hhJsen            fabricat:ai a fonrnl stalk:irg
 carplaint against th= Plaintiff.
 194. D.Ir:irg his 27 years Wiirrl l:Ers, mere ever occuserl Plaintiff of stalkirg or any inp~ h:hivior
 ta..mtl feral staff, except W:hh.isen's fabricat:ai carplaint, c:Espite th= fa:.t h= has daily crntarcts
 with feral staff arrl otrer Nurses for rrore th:m ''Tl'' ye.ars.
 195. In fa:.t, ff>P arployees fonrally stat:ai that Plaintiff is s:in::ere in his re1igirus l:eliefs arrl
 rep=ataily feral Nurses arrl ncdi.cal staff at USP-Terre H:n..Ite arrl otrer instituticn s reµ>rtaj, in
 writ:i.rg, th= gcxxl b:havior of Plaintiff ta..mtl t:h:m.
 190. M:Ast irrµrtantly, it is against Plaintiff's s:in::erely re1d religiClJS Celiefs to stalk or b:h:ive
 :inprq:edy   ~   farals.
 192. All th= Merrlants \\ere fully        afil"e   that lrarrlirg an inmte a stalker can eq:nse him to seria..Js
 hmn or death. Imate IB1 Stevens, vlD v.as killEd by his celJrrate in th= Sill, v.as pla::a:l in th= Sill
 for allegErl mi.sb:havior ta..mtl a feral staff.
 193. Up:n infonm.ticn arrl Celief, all th= deferrlants          \\ere afil"e    that W:hhJsen fabricat:ai th= stalki.Dg
                                                          -17-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 18 of 33 PageID #: 55


   crnplaint for t:re folloNirg reascns:
   a) Jf.X}S Cefore Nurse l1.lirlusEn fabricata:i tre stalkirg crnplaint, Plaintiff rep:atedly aska:l tre
      de.fErdants take prq:Er rreasures to prota::.t hlm fron 8£'o/ fah::icatirn cy lEr. For exarple, m
      6-18-2018, ai;µ:oxirrately seven (7) rrrnths Cefore 9:l= falricata:i t:re cmplaint, Plaintiff filirl
      a ra::µ=st for oclninistrative nm:rly (BP. 9), arrl re stata:i, ~ otrer t:hirgs tre folloNirg:
      'tn 5-28-2018,       I WIB forca:i to chx>se l::EM:ffl a::.cess tony pre.scrib:rl pill-lire m:rlicatims arrl
           t:re ability to 1::E protoctEd  fron hann tony life arrl safety cy Nurse l.l.fu:tusen, vb:> p:L'ViCl.Bly
           moo diffeLEnt occassims served rre cmpletely cn.Hm to ~Erl arrl dihlta:i with v.eter
           pills . . . that rrroe rre sick, to chx>se l::EbM=:m IT¥ m:rlicatims arrl t:re ability to protoct nyself
            •.• fron lEr µi.ttems of utl.awful arrl roc.:i.st a::.ts ta..mtl rre, lEr µi.ttems of attarptirg to llcite
           otrer officers against rre to cruse rre hann • • • to chx>se l::EbM=:m a::.cess to ny pres:xilirl m:rlica-
           tims arrl lEr del irerate µi.ttems of dareanirg rre arrl hmiliatirg rre in tre presm::e of otrer
           officers arrl otrer imates ... to drose l::EThe:n ny m:rlicatims arrl tre ability to enjoy tre
           fast arrl t:re sp:ci.al octs of \\DLShip for Para:1an • • • arl ID pBIEilt hr fmn farkatirg :in:.i.d:nt
           lE(Xrt against ne er ~ hr fri£lrls ID ch oo. J).e to t:re a1xNe arrl tre cmplete failure of
           tre aininistraticn, rra:lical, arrl com:ctiooal staff, arrl t:re (hgplain to take 8r'o/ a::.tim to prot-
           ect rre fron lEr µittems of roc.:i.st arrl utl.awful a::.ts despite ny n.IIEl.UlS crnplaints to th:m, I
           an forca:i to stq? takirg ny prescrib:rl m:rlicatims served cy lEr arrl forca:i to en:lure un:cessary
           r:ain arrl suffer:irg";
   b) lag Cefore Nurse 11.lirlusEn fabricata:i t:re stalkirg capl~int, all tre de.fm:lants \\ere CW3re that
      t:re Plaintiff st:q:µrl go:irg to pill-lire for his p.res::.ritE:1 m:rlicatims just to avoid lEr ~
      m= W3S \\Urkirg;
   c) Sin::.e April, 2018, Plaintiff fil.Erl cantless aininistrative rem:rlies arrl cmplaints against lEr
      arrl 80.tj:lt protocticn fron lEr roc.:i.st arrl utl.awful octs ta..mtl lEr;
   d) Sin::.e AorU: or Mij 2018 (8J:PIDX. seven rrrnth Cefore tre falricatEd st:alkirg cmplaint), Plaintiff
      rep:atfflly h:ggEd t:re de.ferdants, l:oth verbilly arrl in writirg, to keep lEr avey fron hlm, arrl
      re aska:l th:m to allav sara::re else to serve hlm his m:rlicatims' rut trey d:nia:l all his ra::µ=sts
      arrl aininistrative rem:rlies; arrl
   d) In crl:litim, Plaintiff IB1e:r ra:eiverl an i.n:.iclent reµrt for t:re allega:l "stalk:irg" arrl all his
      m:µests for a ccpy of t:re fabricata:i stalk:irg cmplaint, irclu:lirg his FOIA raµ=st, \\ere daliErl
      to prevent hlm fron re;iavirg it arrl clcllagirg it arrl 1:Eause tre de.fm:lants \\ere CW3re m vey
      re cruld tE 11Stalkirg' I lEr WHl re did evecyt:hirg re cruld to avoid lEr' in::lu:l:irg Skii:p:irg his
      prescrib:rl m:rlicatims.
   194..    en Fel:run:y 8,   2019, de.femants Kui:ger,   vatsm,   ~'       Cox, Hlnt, arrl D:dge ll1lavfully usErl
   t:re fabricatEd stalk:irg cmplaint as a justificatim to :rarUJe tre Plaintiff           fron   tre life O:rn:ct-
   ims Progran arrl transferred hlm to USP-Allfnm:l.
   195. S:rrtly More his transfer, Plaintiff aska:l      tre (hgplain ass:igµ=ri to tre llP, (hgplain Sutter,
   if re W3S     kickirg hlm rut of 1CP. 1£ told hlm that his transfer h:rl mth:irg to ch with t:re 1CP arrl
   thattre liP staff h:rl m kro.vlerlge of or :i.r:µtt in transferr:irg hlm.
   1%. &:cause t:re Mm:lants remva:i him fron 1CP Yia1 trey transferred hlm, trey preventa:l hlm fron
   crnpletirg this re1i.girus progran vhich is mt available at USP-AllEnMXXl.
   197. USP-AllEnMXXl aloo cb?s mt offer CXIITilility services to reJp otrers, in::lu:l:irg childem with
   carer, arrl 1:Eause of his utl.awful transfer rut of LCP,         t:re clefm:lants prevaita:l hlm fron fulfill:irg
   a re1igiaJs duty of relp:irg childems with can:er arrl h21pirg otrers (Plaintiff's left 1urg WIB raIDJErl

                                                    -18-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 19 of 33 PageID #: 56



   d.E to can::er), arrl th:y deprived him of tre ability to re::eive bless:i.rgs arrl rewm:1s fran A1lffi
   for lE1pirg oth=rs.
   198. In a:lliticn, OO:ause tre deferrlants raIVJErl. tre pl.a:intiff fran tre llP, h= is m larger has
   a::cess to gr:up prayer roon to IHfonn his daily obligatory prayers vhn=ver h= is rut of his cell.
   lgj. Pe.fore Pl.a:intiff v.as transferred to USP-AllaMarl, h= v.as all.cw:rl to prlonn sore of his five
   daily obligatory grrup prayers with otlEr M..lslim irrrates in tre LCP' s des:igrn.t:a:l pray roon ~
   h= \\ES rut of his cell.     re did   this for ai;µux. a year with m irci.dent reµ>rt or violations.            re
   has d:Jre mtlrirg wurg to ro larger re able to sirrply pray with otlEr M..Jslims WH1 tre t:irre··for tre
   daily prayer cares.
   an.   &:cause of tre deferrlants I t.Jnlavful reIOJal of Pl.a:intiff fran tre LCP' h= is m lcrger able to
   i::a:fonn any of his daily obligatory prayers in tre rmrrer µ:-es:.rib:rl         bf his   sioc.erely held re1:igirus
   l::eliefs.
   201. D.le to deferrlants' l.ll1lcJ.vful a:.ticns, WH1 Plaintiff arrived at USP-Al1.a:w:xxl, h= cruld mt           eJal

   pray alore in his cell OO:ause cbirg oo :re:µira:1 him to pray in an area with pictures on tre VBil
   (b:cruse his cellrrate h:rl pictures h3rgirg up) , Yhich crntrary to tre requirarEnts of tre prayer. His
   cel.1rmte aloo playe:i rrusic durirg     tre prayer, Yhich h= sin::erely l::elieve is      aloo prrhibit:a:l bf Is1arri..c
   tra:liticn.
   '2fJ2. Cb M:nrll 10, 2019, Plaintiff da::1:mrl a lurger strike to protest pris:n's refusal to pu:w.ide a
   clean area to IHfonn his daily prayers in tre rranrer µ:-es:.rib:rl            bf his   sin::erely held religia.Js
   l::eliefs. Plaintiff has rever h:rl to go oo a lurger strike More just to p:rlonn his obligatory
   prayer.
   203. referrlants sul:stantially hnrl:ra:1 Plaintiff's exercise of his siocerely h=ld religirus biliefs
   bf    a:.tirg in ccrcert with ea:h otlEr to tnlavfully        rEIIINe   him fran tre life G:m:cticns Progran
   vbi.ch result:a:l on tre a1:xJl7e rrmtim:rl re1:igirus deprivations.

   m. Merdnts Ktn:ger, W:imn, U:rlenaxl, Cole, llnt, ~' arl BF ru:st.cntially hnrlnrl Pl.a:intiff' s
      exa:x:.i..se of his :religim [¥ rot am:idrirg his :religias reliefs arl rerls WHi trey DRE tiEi.r deci.-
      sicn to mIJJlle himfmn t1E Life O:Inct:iaB Pt°q?pm arl tnmfer him to anther Imitent:iary ttm
      d:Es rot ax::.amOOate his sirr.ere.ly re:Id :religinE l:eliefs arl rerls:
   X4. Pl.a:intiff h=reby :irr.oqorates all     prior~               of this carplaint as if th:y fully set forth
   h=rein.
   XJS. referrlants' Iblicy No. 5100.00, states that '\.hn des:igrn.tirg an imate to a mn-fa:leral focility
   for an irrrate, des:igrn.tors ~ crns:i..det" tre irrrate' s :religirus l::eliefs as ere of tre fa:.tors in
   ITEkirg a des:igrn.tioo de:i.sion. If p::.>Ssilile, a rrn-fe::Eral fa:.ility \J"ere tre imate' s re1.igi.rus l::eliefs
   can re occmrnxJat:a:l will   re des:igrn.t:a:l if m:essary,   des:igrn.tors   rray coo.sult with Central Office
   Ch:lpl.a:ircy staff in ITEkirg this des:igrn.ticn de:i.sioo' '.
   Z<X>. referrlant KJP cbes mt take in crnsideratioo tre irrrate's religirus l::eliefs as ere of fa:.tors in

                                                         -19-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 20 of 33 PageID #: 57


   rmkirg a desigpatlig th= inmte to arot:l:"EL fffleral fa::.:i.lity.
   '2D7. Merrlants B'.JP, Kurger, Watsoo, lJn:Et:w:xxl, Cox, Hunt, arrl Dxlge da:jOO:J to igp::>re Plaintiff's
   re1igia.Js reliefs arrl ra:ds via1 trey rra::le th= docisim to transfer him to USP-AJ.lEn.xxxl.
   :n3. Prior to his transfer, Plaintiff :i.nfomcl all th= defarlants of his re1igicus teliefs arrl re
   ra::µ?Sted that trey take th= ra::essary a::.ticns to     En5llre   trey \\U.ild re a::carm:xhted.
   210. Prior to Plaintiff's. transfer, all th= deferdants w=re fully           CM3re   that USP-Allenml cb:=s mt
   have an LCP or any similar religiCl.lS progran, that USP-Allen..arl cb:=s mt offer a carnunity service
   progran, that USP-Allen..arl cb:=s mt a::carm:xhte th= fast of th= roly rrmth of Farman cy ser:viqs
   Plaintiff's presx.ib:d rm:licaticns More cl:w1 as ra::µira:l cy his sircerely h2.1d religiCl.JS reliefs,
    that USP-AllinM:xx::l cb:=s mt provide occess to Irran, that USP-AlJ.Erw:xxi cb:=s mt offer desigpated
   n:x:m to offer th= daily obligatory prayers, cb:=s mt occarmx]ate Plaintiff's ot:l:"EL religia.Js ra:ds
   that are descrihrl :in this cmplaint.
   211. All th= defarlants Slh3tantially l::urrle:m Plaintiff's exercise of his reJ..ig:irn cy transferirg
   him to a ploc.e that trey w=re rra::le   CM3re   carrot a::carm:xhte his sircerely h2.1d re1igicus teliefs.

   n. Ma:dmt RP, ~, wmut, Cbx., a:rl l.irleoarl s.iEt:mtially h.n:.mm Plaintiff's exe:x:.ise
      of his rel igim 1¥ b1ocki.rg tre e-oeil attEsses of Is1anic acg;:niza.tkm tmt p:w.idrl imetes,
      irclJ.rlb:g tre Plaintiff, with Erlrnticntl. religiCJE i.nfcmetim a:rl cnw>r tD religiCJE qEStims
   212. Plaintiff h:reby in::oq:orates all prior µiragrai:i1s of this cmplaint as if trey fully set forth
   h=rein.
   213. Slice 2018, defarlant IDP, Kur:ger, W3.tsoo, Cox, arrl lh:Erw:xx1 blocked th= e-rrail a±iresses of
   Islarric organizatim that providErl inmtes, irclu:lirg th= plaintiff' with airatimll re1igia.Js
   :i.nfomation al:xllt topics SLrll as th= fast of th= roly rrmth of Rara:lan, daily prayers, th= St.rn:h
   of Prq:h=t M:ilarna:l, th= rnsic Pillars of th= Islarri.c faith, arrl provided answ=r to religiCl.lS qt.eStioos
   wifrrut any violatim of any of th= defarlants' rules arrl regulaticns arrl wifrrut any legitirrate
   justificatim.
   214. Merrlants' a::.tim of unjustifiable blockirg th= e-rrail aidresses of Islarric organi.z.aticns
   wifrrut any violatim st.ibstantially h.n.tlnrl Plaintiff's exercise of his .religicn cy cleprivirg him
   of re1igia.Js infomatim arrl    ~         to his religicus qt.eStioos.
   215. UµJn Lrifomatim arrl telief, th= deferrlants did mt block rrn-Islarri.c organi.z.atims' e-rrail
   ai:lresses mr trey h.n:n:rl anti-M.lslim :i.nfomation arrl rratecials .

   o. Defendants'       actions or inactions described in this ~laint were motivated
      anti-Muslim       animus and prejudice and substantially bur<lened Plaintiff's
      exercise of       his religion:
   216. Plaintiff       hereby incorporates all prior paragraphs of this complaint as if
   they fully set       forth herein.
   217. Plaintiff repeatedly notified defendants Kurger, Cox, Underwood, Cox, Hunt,
   Roloff, McCoy, Kimberly, Watson, Sutter, Gilliam, Abrahims, Holliday, and Floyd
   of the violations of his religious rigpts, hlt trey took m a::.ticn to rem:ly trnn.
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 21 of 33 PageID #: 58


  218. Plaintiff rei;:mt:Erlly crnplaired to defailants Kurger, Cox, Un:leTuaX.i, H.nt, Roloff, M::Coy, Dxlge,
  Kirri:erly, arrl Watsoo alxut tie anti-M.Jslirn harassrmt arrl oc.ticns by USP-Terre H:ute staff,
  ~ Nur"se             1.ul::hhlsEn, rut th:y trok ro oc.ticn to step t:hm, tlereby carl:ni.rg, creatirg, arrl
  ErCa.Iragirg toletm:e of th= anti-M.Jslirn h:ira.ssn=nt arrl lnstility.
  219. Mailants .EDP, Kurger, Cox, ~' H..nt, Roloff, Dxlge, K:interly, Watsoo, Sutter, Gillian,
  Abrchirrs, lblliday, l.J.Jl:hh..Ben, arrl Floyd exhibited \\Bll-d:o.nmta:i µitterns of cH1yirg MJs:llins
  th2:ir re1igicus riglts arrl SLbjoctirg t:hm to d:i.oc.rimiratmy treatrrent arrl religiCl.lS cleprivaticns.
  220. Me:r:lants .EDP, KurgeL, Cox, ~' H..nt, Roloff, Dxlge, K:interly, Watsoo, Sutter, Gillian,
  ~' lblliday, arrl Floyd treated ot:lEL religiCl.lS gi:u.µ> differently than MJslirn.
  221. Me:r:lants KurgeL, Cox, lJnJen..oxl, H.nt, Watsoo, Dxlge, M:Coy, K:interly, Roloff, arrl Watsoo
  tolerarce of anti-M.Jslirn harassrmt arrl th= violatioos ·of th2:ir religiCl.lS riglts created a talse
  prism enJircrnent arrl caJSErl Plaintiff to fear that         re caiLd te hmrai 1:a::ause of his    religicus
  teliefs
  '222. D.n:irg th= µ=ricxi of plaintiff's crnfimtent at USP-Terre H:ute, Plaintiff arrl ot:lEL MJslirn
  pri.scn2rs \\ere SLbjocted to an      a~         of wide-sprarl anti-M.Jslirn l:massral.t arrl religiOJS deprivat-
  icns.
  223. Th= anti-M..lslirn h:irasffient, lnstility, arrl oc.ticns des:ril::a:i :in this crnplaint arrl plaintiff's
  a:hrinistrative rera:iy fili.rgs cmstituta:i a sul:Etantial h.nrlen en his religiCl.lS pra::.tice l:a::ause,
  an:rg ot:lEL t:hi.rgs, th:y cmstituted in::lira::t coercicn to tetray plaintiff's sircerely held religiCl.lS
  teliefs.   ~     also prevented Plaintiff fron µ:rfomri.rg w:>cl"ri.p oc.ts :in th= rrarrer ra:µirErl by th=
  Q.IL' an arrl th= tea:h:irg of tie Prqret M:imrra:l. Also dep:iverl him of th= ability to re::eive blessirgs
  arrl I'Slfil"ds by Allah, daTierl him spirib..cl g;i:avth arrl religiCl.lS Enjoynmt, arrl SLtstantially clirninishrl
  cµili.tative spirib..cl exp=rien:e, arrl unl.avfully offen:1erl Plaintiff's arrl ot:lEL MJsUms re1igicus
  teliefs arrl rib..cls.

  224. Mailants Knger, lJillen..tx:x:l, Cox, lint, Roloff, Kirri:erly, W:l.tscn, Floyd intenticrrulydis:ximim.ted
  against Plaintiff arrl ot:lEL Muslim pri.scn2rs by cleny:i.rg t:hm th= riglt to µ.n:clESeS halal prrrlcts
  arrl re1igirus itars crnplies with th2:ir sircerely held re1igicus teliefs Wri.le allav:irg a:h2rents of
  ot:lEL rel:i.girus   gLCUp3   to µ.n:dEses rel:i.girus itars arrl fo:x:i proj..cts crnply with th2:ir re1igicus
  teliefs. In ad:liticn, MErrlants Kurger, ~' Cox, H.nt, Kirri:erly, W3.tsoo, arrl Floyd m:ile available to
  transgerrler imates sp:cial prcx:lu:.ts su::h as 1a:ly ~ Stick, .h:gErB O:igirn1 IJJtim, Fam H:rir
  lblla:s, St. Ives &:xly wm., MR<lra. B1a:k, Pirk Bhlh, ~ gutw (9Nret as Only), Lip Glass, B1a:k
  ~' Fcurlatim l.igd:, H:rir Cl.aN, Cottm B91.ls, w:nm's TinEx W:ltch, ad W:nm's 1Win Razor,                        rut
  refusa:i to nEke available to Plaintiff arrl ot:lEL rruslim prcrl.cts ra:µirErl by th2:ir siocerely held
  religiOJS teliefs.
  225. defailants KurgeL, W:l.tsoo, Un:E:w::xxl, Cox, H.Jnt, Roloff, arrl Sutter :intent.icn:ill.y dis::.rimirated
  cga:irnt Plaintiff arrl ot:lEL MJslim Pri.scrers by refusirg to allav t:hm a:::cess to readily available
  Irran arrl MJslirn <h:iplians folloNs th2:ir sin::.erely held re1.igiCl.lS teliefs arrl dellirl t:hm a::cess to

                                                     -21-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 22 of 33 PageID #: 59




  M.Jslim volunteers v.hlle oth=r religirus gt:aµ3 w=re prcNidErl full-t:ilre chaplains arrl a:cess to
  re1:i.girus volunteers , µistoral visits, arrl spiritual crlvirors.
  '22.6. deferdants Kur:ger' W:l.tsrn, Urdei:wxx:l, Cox, H.Jnt, arrl Roloff intentiooally cfucrirni.rata:i against
  Plaintiff arrl oth=r M.Jslim Prisorers by re.fusirg to allav thm to µ=rfonn cbligatory grcup prayers
  in pla:es su:::h as tie rutside yard v.hlle at tie sare tine allcw:rl a:cess to rutside 5'\eat lcrlge for
  prayer arrl a.11.oM:d oth=r ah:rents of oth=r religirus gi:uµ> to      ~p       togeth=r in tie yard arrl
  oth=r areas in tie prism.
  '227. Merdants Kur:ger, lh:le:N:x:rl, Hnt, Roloff, Gilli.an, arrl A1:rahims cleniErl Plaintiff a rrl oth=r
  M.Jslim Pri.scrers religirusly rrarrlata:i halal diet wle trey prcNidErl tie Jsv:i.Eh pri.soo2rs koEher
  rreals fully ccrrply with fu=ir re]jgirus dietary la.vs. Tu=y alro prcNidErl sp:c.ial rrea1s for pgss over
  arrl oth=r rnlidays h.It   trey refused to prrNiCe religirusly rrar:rl3.ta:i halal feast rrea1s for tie
  Islanic Eids.
  228. Merdants .EDP, Kur:ger, l.Jn:let:w:xxl, H.nt, Cox, arrl W:l.t:s:n e.xropt tie t:ransgarEL :imates fron
  strip searc:h=s arrl pit searc:h=s by rrale staff h.It trey rep=ata:ily cleniErl Plaintiff Is reqt.ESt to   re
  exropt fron strip searc:h=s arrl pit searc:h=s by famle staff for religirus re.asoos.
  '229. Merdants .EDP, Kur:ger, W:l.tsrn, Hnt, Roloff, Cox, l.Jrrlei:vDxl, Sutter, K:irri:s:'ly, Gillian, Floyd,
  lbl1iclay, arrl Abt:ctrims resp:cta:i arrl a:x:arrn:rl:tta:i oth=r re1:i.girus tra:liticns v.hlle sirglirg rut
  tie Islanic faith for cfucrirni.ratory treatrrmt arrl rel.:igirus cEprivatioos rrotivata:i by fu=ir    ~

  an:im.s ta..mtl tie folla..ers of tie Islanic faith.
  W. 1h= Merrlants' µ:>licies arrl pra:.tices regai:tlirg religirus services, diet, pt"q"Erty, arrl oth=r
  :religirus natters favor :imates of oth=r re1igioos over M.Jslim :inrates. In feet, deferdant IDP's
  o.vn airrinistrative rare::lies ra:ord darr:rntrates wid-sprea:l violatioos of tie re1:i.girus rigpts of tie
  M.lslim pri.soo2rs.
  231. In M:ly, 2018, Merdants Kurger, l.h:ien\OXI, arrl Cox clire:::.ta:i fu=ir staff to sirgle rut every
  M.Jslim prisooer µn:ti.ciµ:.ttirg in tie obsetvarce of Rara:lan, :i.rcl.Lrlirg tie Plaintiff, for pit searc:h=s
  :i.rcl.Lrlirg by I.li:hh.lsa1 to offerrl fu=ir s:ircerely held religirus reliefs arrl to d:i.s::.rurage thm fron
  µn:ti.ciµ:.ttirg in tie obsetvarce of Rara:lan. Tu= seanh?s w=re imnsistent with tie gereral pra:::tice
  ~pit searc:h=s are carl.cta:i at           ramn (as qµ>SErl to en tverycne.
                                         SECDND Cl.AIM     FOR RELIEF
                                   (FSTABLISHMENI' ClAUSE VIOLATIOOS)
  232 . Plaintiff h=reby :in::oq:orates all prior pgragraµ,s of this crnplaint as if fully set forth
  l"Erein.
  233. 1h= Establishrrot Clause pnhi.bits tie gmemrent fron favorirg ere religicn over amtlEL with-
  rut a 1.egitirrate se:::u1ar reason.

                                                   -'22-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 23 of 33 PageID #: 60


  234. 1re Establli:hrent Clause also prdribits goverrnmt officials fmn coetcirg a pri.soo to h:>ar
  or SLhrri.t to religirus vie.vs offaisive to his religirus l:Eliefs.
  235. R.n:t:lErrcore, tlE EstabllihrEnt Clause prdribits tlE goverrncnt officials fron ~ a                  ~
  for Ent:ertaiqs or profes.siqs religirus l:eliefs.
  2l>. Tu= deferrlants' ab:Ne cEs:x.ih:d ccticns, pra::.tices, arrl JX>licies violate:i tlE Establlitnmt Clause
  of tlE First ffiarlrmt.


                                          1HIRD ClAIM FOR RELIEF
                                   (EIGHIH AMENIHNr-DELIBERATE INDIFFERENCE)
  237. Plaintiff incorporates every paragraph of this complaint as if set forth fully
 herein.
  238 . It is   ~     establi:hrl that Pris:n officials rrust µ:oJide provide sp:ci.al diets that are rra:liclly
  ra:essary.
  239. P.ureau of Priscns' Progran Stataralt l'b. 4700.ffi, states that "tlE FSt\ will pt'(Ni.de ncrlical diets
  at all instituticm as artl:ra:l ~ h=Elth services staff rote:i in tlE Progran Stataralt Pcitimt anE'.
  2!.iO. Tu= Guidelires for rra:lical diets for tlE P.ureau of Priscns states that ''Jre FSt\ [Fcxrl Services
  khrlnistrator] will d=velcµ: proc€rlures to     EmUre   that :irnates W-n have a rra:lical or~ diet, or
  a SLWlarental feerlirg ortler, receive tlE prq:er fcxrl itaIB".
  241. Tu= Guidel:ires also states that "tlE mission of tlE Ecxrl ~ Brarch is to prr1Vide :irnates with
  rreals that are rutritiooally cd:qt.ate, prq:erly preµlrErl, arrl attroc.tively serve1'.
  242. R.n:th=more, tlE Guidelires states that ''cnly tlE authriziqs provider nay disxntin.E orders for
  rra:li.cal or ~ diets or suw1arental f€£rl:irlS1 I,
  243. Tu= fureau of Pri£n15 Reg.tl.ation 28 C.F.R. § 541.12(4J state that a priocrer ms a ''r:igpt to hEalth
  care, Wiich :iiclilles rutritioos rrmls' '.
  244.   ~      th=   ~    of titre that Plaintiff was h:usErl at USP-Terre lb.Ite,      re suffere:i fmn a nnter
  of serirus rrroically diagosed chrrnic carliticns,       ire~        tut rot lirnite:i to p..tlrrrmry dise:ises d..E
  to lug career arrl asthm, gallbla±ler crolelithiasis, severe irritable l:xw=l syrrlrore, gas~
  reflux disease, diverticulosis,    ~tic h=.mia,             gastritis, gastric isst.es, arrl otlEr several gastro-
  intest:in:tl. disorders, hyp=rt.Ension, vitanin D deficiercy, allergies, sleep       ar:rm,   severe spinal sta:nsis
  with n:urogeni.c clai di ration, arrl cln:rni.c fatigte syrrlrore.
  245. diet plays a rrajor role in rrmagirg Plaintiff Is gastro-intest:in:tl. disorrlers, gallbla±ler crolelith-
  iasis, hyp=rt.Ensicn, arrl otlEr ncrlically diagosed cm:litims.
  246. Plaintiff was evalt.ate:i ~ Dr. lJJke W:f:h, Allei:gist/Irrmrologist, W:v fa.n:l that to letter rrnrage
  his IBS syrrptms, Plaintiff wild l::a:Efit fron avoidirg milk prcrl.cts, friEd or grmsy fcxrls, fcxrl h:i.gp
  in fib=r, spicy fcxrls, l:Eans, i:ms, b:cccoli, W:-ole kencl com, re=nit h.Itter, spicy fcxrls, caffeire,
  arrl corlxnate:1 1:Everages.


                                                   -23-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 24 of 33 PageID #: 61



  246. Plaintiff    Y.aS   also providErl b; the B.n:eau of Prisms rra:lical staff printed hm:h.It rmterials is.st.Bi
  cy the~ of N.Jtritim arrl Dietetics list:i.rg the focd itars                   th3.t unsuit.able for his IBS, GERD, arrl
  oder GI disorders. For e.xarple, the printed hm:h.It rratecial.s states That "rore fcxxls can v.orsen IBS-
  related diarrtm. 1rese :irch.rle: Too rruh f:il:a-,         ~ially        :i.rroh.ble f:il:a- frurl in the skin of fruits
  arrl veget.ables, focd arrl drinks with ch:colate, ala::h>l, caffe:ire, fnctose, or s.gar sul::stitute sm:bitol,
  carlrrJated drinks' large nml.s,      fri_Erl arrl   fatty fcxxls' focd arrl drinks with dairy' fcxxls with vh=at. • •I I•
  247. For gallblal::ler crolelithiasis, a rra:lical        ~ialist,       instrLcted to avoid a lav fat diet, dairy
  pntlcts, rmrgarire arrl rm-dally sp=ai, glut:En-vh:'at; rye; oo.ts; rorley; arrl sp=J..t, µ>lyunsat:urated
  veget.able oil derived fran rrost seerls arrl ruts, st.gar, arrl ooicns.
  m5. For GERD,     the~           of Nutritim arrl Dietetics arrl rra:lical sp:r:ialists, raxIIIIErtl:rl to elimimte,
  arrxg oth=r th:irgs, caffei.n:i.ted leverages, ruts arrl rut bJtters, higi fat ch:eses, milk, ch:colate, fri£rl
  fcxxls, instries arrl oth=r h:igp-fat desserts, arrl        any fruits or ve:get.ables   th3.t c.auses GERD synpt:ars. Also,
  re::xmre:rl:rl to avoid 1ai:ge meals arrl to divide the rreal to SIBilet:" meals.
  249. D.Ir:irg the p:ricd of tim= th3.t Plaintiff         Y.aS   hlJserl at IBP-Terre H:rute, Dr. Willian Wilsen-the
  C1i.nical Diroctor, is.st.Bi rra:lical diet orrlers to a::carrrroate Plaintiff's rra:lical cm:liticns.
  '25).   In crl:litioo, the Federal B.n:eau of Prisms       ~ly           enten=rl into a settlerfilt agra:nmt with
  Plaintiff in aroth=r case requires the ffP, arrxg oth=r th:irgs, to take in cmsideration his rra:lical rest-
  ricatioos WH1 rrakirg ck.isioos n:gard:i.rg his future job arrl lulsirg assignmts arrl rra:lical              ram
  :irchrlirg ''r:pdal diet dE to m:rlkal cxnli.tim (lug nmMII)'' .
  251. Plaintiff mtifia:l deferrlants Kn.geL, lh:i:=rwxxl, Cox, H.nt, Kintedy, Gillian, Floyd, Watsoo, lblliday,
  arrl Nrctri.rIB of the ahNe diet restricticns arrl rra:lical diet 01.tl=rs arrl providErl thm cq:>ies of the
  µ=rvicus legal settlerfilt agrearai.t arrl rra:lical ord:rs.
  252. Plaintiff rep=aterlly askErl the defa-dants to serve him fcxxl.s carply with his rra:lical dietary rest-
  ricticns arrl   ram bJt th:y refuserl witlrut any legitinate justificatioo oth=r th:m to inflict µrin arrl
  suffecirg up:n him.
  253. Iefa-dants lblliday chlil:Erately, willfully, arrl rralidrusly di.rECted the focd se:r:vices staff to
  chly rra:lical diet cm:1ers, arrl the   ~   legal settlerrmt with the IDP, arrl di.rECted t:h=m to serve
  the Plaintiff all the focd itars th3.t violates the rra:lical orders to inflict µrin arrl suffecirg qxn him
  for retaliatocy arrl ra::.i.st reasoos.
  254. Ieferrlants Kn.geL, ~' Cox, llnt, Gillian, Watsoo, arrl Abrahims also instrLcted the focd
  services staff to decy the Plaintiff rea:lily available fcxxl.s carply with his rra:lical dietary restrictims
  arrl    ram.
  255. Ieferrlant lblliday also directed the focd services staff to significantly arrl dargeroosly cut off
  the re:µira::l calories sava::l to him !Er day to inflict µrin arrl suffecirg up:n him.
  2.%. Ieferrlant lblliday, kn.ger-, ~' Cox, H..nt, Watsoo, arrl Abrahims also di.rECted the focd
  services staff arrl the com:cticnal staff mt to allav the Plaintiff to consure any of his focd in his, ,

                                                          -24-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 25 of 33 PageID #: 62


 cell to axamrx:1ate his rra:iical dietary :restrictions Y.hile a1lavirg oth2.r irnates to take t:h=:i.r rreals
 1:B:.k to tleir cells.
  '257. Cefen::lants Kn.get", lJn::leThaxl, Cox, H..nt, Wat.sen, K:ini:erly, arrl Floyd denial Plaintiff's req...ests
  to 1:E allc:Me:l to µ.nrlEse fcxxl itaIB sui.table for his rra:iical IC£rls arrl :restrictions to~
  inflict µrin arrl sufferirg     t.µn   lrim.
  258. llir:irg tre p:ria:l of tine that Plaintiff was 1rused at USP-Terre H:rute, Plaintiff was rep:>at:Erlly
  &bja:.terl to ~ h.mili.at~, dan?an:i.rg, dffi..mmi.z~, arrl arl:mass~ strij;s se.arch=s in
  violaticns of his FOJcth arrl Eighth PrrarlrEnt rigj:lts.
  '259. 11ere was ro legit:irrate reed to cm::h..ct su:h strip seardEs 1:x:cause USP-Terre H:rute ms a full
 b:xiy ~ rra::h:ire arrl Plaintiff ms ro history of pJSSeSSim of cootrab:irrl of any kirrl, ro history
  of us~ or~ dugs, ro history of~ anyt:hirg to prisoo, or a history of viola~ any
  rule justifyirg tre strip se.arch=s. (Please, see Paragra[i1s 140-162 of this cmplaint).
  'lf{). Ch rrBllY occassicns, "Plaintiff was SL.bja:.terl to lurrilia~ three strip seardes d.n:irg ore IIDJ6Ialt
                                re
  arrl despite tre feet that was urrler ccnstant Sll{ElVisirn ~ staff fron tre tine of tre first sean:h to
  tre thirrl. For exarple, rn 2-10-2018, Ceferrlant Clark SLbja:.terl tre Plaintiff to h.mili.a~ three
  strip seardes d.n:irg ore lTIJVEIIBlt arrl ere of three l..lrl"a:.essac strip seardes was µ=rfornfil in full
 vie.v of oth2.r irnates with ol::fila.JS int:Entirn to offerri Plaintiff's s:ircerely h=1d religia.JS h=liefs
  arrl to lurriliate lrim.
  261. It is \\ell establlih:rl that an irnate carrot 1:E fon::.Erl to sa:rifice ore ccnstituticn:illy prota:.terl
  rigpt solely OO:ruse amtlEr        ~terl.

  262. llir:irg tre p:ricxl of tine that Plaintiff was 1rused at USP-Terre H:rute, Plaintiff was fon::.Erl to
  can::.el och:rlJlErl cuts:i.cE rra:iical 8W)intnmts to avoid tre h.mili.a~ strip seardes.
  263. Plaintiff rep:Bt:Erlly aska:::l deferrlant KJP, Kn.get", Urder'W:xxi, Cox, H.nt, Roloff, arrl mt.sen to
  exenpt lrim fron strip seardes arrl tre seardes 1:E µ=rfornfil tre reafily available full b:xiy s::amirg
  rra::h:ire lllt they refusErl arrl dirECterl that   re 1:E SLbja:.terl to ooth strip seardes arrl a   full b:xiy
  s::arniqs with:ut any legit:irrate justificatirn.
  264. Cefen::lants IDP, Kn.get", Un::1eThOXl, Cox, H.nt, Roloff, arrl W:ttsoo J:Elill-tterl, allc:w::rl, arrl/or carlnrl
  tre h.mili.a~ arrl dan?an:i.rg strip seardes of tre Plaintiff.
  265. It is Y.ell-establlih:rl that prisoo authrities violates tre Ei.g}:lth Pns:dia:it WB1 they treat irnates
  in a my that is rrotivaterl     ~desire        to hrrass arrl hmiliate.
              tre p:ricxl of tine that Plaintiff was 1rused at USP-Terre H:rute, deferrlant l.J..il:h:h..BE :i:ei::mt-
  '2fh. r:urirg
  Erlly s~lerl oot tre Plaintiff for h:lrassrmt, mistreatnmt, arrl lurriliatirn with:ut any provocatirn or
  legit:irrate reascns otla:' than her ra::.ist h=liefs against Plaintiff arrl his Islanic faith. (Please, see
 W· 5, 13, 17-18, arrl 21).
  267. In crl:lition,   ~    rEfffit:Erlly depriverl Plaintiff of his pres:xil:m m:rlicaticns to inflict µrin arrl
  sufferirg qxn lrim for IT.CMIB::li.cal reasms.
                                                       -25-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 26 of 33 PageID #: 63



 268. After Plaintiff Is reimtai crnplaints against defen:Ent W:hh.lsEn, sh= se:i:verl hlm crusffi:l to
 PJMEr arrl clilutai with v.ater rra:licatirns   that rr:a:le hlm sick arrl ca.isai hlm syrrpt:aIB ircl.u:lirg
 chest µiin, dizzaESS, h:ai:rlie, ~' cla..rled visioo, rausea, arrl a feelirg of disorientatioo
 that his corra::.t na::licatioos did mt cause.
 '2£7. Men:Ent W:hhJsEn also rep=at:Erlly :i.rcitai ot:h:r officers arrl :i.rnates against tre Plaintiff
 to cause hlm hann, arrl as a result,    re was s:i.rglErl rut by other     officers:; for harasSIE11t arrl
 rnistreatrrmt. Al so,   sre told ot:h:r :i.rnates that Plaintiff carplain:rl alxut th:m.
 268. Men:Ent W:hhJsEn pr61EI1tai ot:h:r reafily available rurses to serve hlm his preoc.r:ilirl na::licat-
 ions arrl reimt:Erlly forcai Plaintiff to chx>Se b=tw=en his rIBlicatioos b= setVErl by lff or m na::licatirns
 b= prOJida:l to hlm.
 '2£9. After ai:prox:inately a year of cantless carplaints against lff, defen:Ent W:hhJsEn fabricatai
 stalk:irg carplaint aga:imt tre Plaintiff with tre :interrl to pla:e his life arrl safety at risk.
 270. Th= fabricatai stalk:iqs carplaint was rr:a:le with octual nalice arrl to inflict µiin arrl suffer:irg
 q:m tre Plaintiff.
 271. Brarrlirg an :i.rnate as a stalker can exi;nse hlm to sericus hann at tre        ram of ot:h:r priscrers arrl
 con:octicn:il officers. Wh:hJseri :infonIHi ot:h:r :i.rnates arrl staff that Plaintiff was stalkirg lff.
 272. In 2019, vtri.le Plaintiff was 1n.Jse:i at USP-Terre H:rute,a fellcw pris:xe' (D:m StevEns) was killErl
 by his ceJJrmte :in tre SfJ after a faml staff OCCUSSErl hlm of :irrprop=r b:havior ta..Erd lff.
 273. Mefen:Ent W:hhJsEn forced tre plaintiff to chx>Se b=tJAa:n. his preoc.r:ilirl na::licatioos arrl his
 safety.
 273. Plaintiff reimt:Erlly forced to enfure sufferirg arrl µiin by mt takirg his preg::ril:ei m:rlicatioos
to prot:a::.t his life arrl safety fron tre coot:irurl efforts by defen:Ent l.JJ1:hlusEn to cause hlm hann.
274. 9-mtly after I.l.fuhEen filirl lff fabricatirg stalkirg carplaint. Plaintiff was SLbia::.tai to
threats. :intimidatirns. arrl harasSIEllt.
275. Men:Ents lJrr:leN:xxi. Cox. Hunt. M:Coy. W3.tsoo. arrl IXx:1ge krav that tre stalk:iqs carplaint was false
arrltre v:i.d:o-~ of tre area v.iEre W:hhJsEn Y.UrkErl darrmtratai tre falesity of lff claim rut
trey ai.:prova:I. µ=rmittai. allam. an:l/or carl:nrl tre fabricatioo by W:hhJsEn arrl usai it to U11avfully
:retaliate aga:inst Plaintiff arrl to transfer hlm to amt:h:r institutioo.
276. Men:Ent lJrr:leN:xxi. Cox. Hunt. M:Coy. W:ltsoo. arrl IXx:1ge dfflia:i Plaintiff's re:µ=st to revi.Ew tre
stalk:iqs carplaint arrl refused to provide hlm a      aw of     it to prevent hlm fron crnl1.ffgirg it arrl lE::ause
 they ~ fully     EWlre   that tre stalkirg carplaint was false. In a::i:litioo. m cli.s::ipl.irary rep:>rt was
 issu::d aga:inst tre Plaintiff to prevent hlm fron havirg axess to it t:hro-tj:1 tre cli.s::ipl.irary process.
 277. Men:Ent BJP deniErl Plaintiff re:µ=sts for a         aw of tre stalk:iqs crnplaint arrl refusa:i       to   reIDJe   it
 from his priscn m::ords arrl as a result, Plaintiff is still rnjustly arrl wrcrgfully classifia:i as a
 st:alkeL arrl his life arrl safety still at risk.

                                               -26-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 27 of 33 PageID #: 64


  278. D..n:irg t:re µricrl of tine that Plaintiff VBS ln.JsEd at USP-Terre H:illte, Plaintiff rei:mta:Uy
  aska:l Mm:iants Kn.ger, lh::le:ru:xxl, Cox, H.nt, Roloff, D'.Xlge, M::Coy, Kirrterly, Watson, arrl ot:l"Ers
  to :r:mta::.t him fran l1J1:±Etusen IS unla.vful arrl ra:ist OC.ts arrl lEt:- atterrpts to cause him hann rut
  they did mthirg to prota::.t him fran lEt:-.
  279. In a±litioo, MErdants Kruger, lJn:::le:Mxrl, Cox, H.Jnt, ~' kini:erly, arrl Watson denie::l
  Plaintiff's rei:mte::l req.ESt s to allo.v any oth=r rea:fily available rra::lical staff to se:r.:ve him his
  daily ~00:1 rra:licatioos to prota::.t him fran l1J1:±Etusen' s rei:mte::l atterrpts to cause him hann.
  '2fil. I.ag More l1J1:±Etusen fabricate::l    t:re stalkirg carplaint against t:re Plaintiff,     re rei:mta:Uy
  YmTl:rl Mm:iants Kn.ger, un:le:tw:xxl, Cox, H.nt, M:Coy, kini:erly, l)xlge, arrl \.btson that their :refusal
  to take any a::.tioo to prota::.t him fran lEt:- µittems of unla.vful a::.ts 1:aval:d. him w:x.iLd ercrurage lEt:-
  to fal:ricate cfuciplirnry reµ>rt against him.
  281. Mm:iants Kruger, lJrrlei:w:xrl, Cox, H.nt, M::Coy, Kirrterly, arrl Watson tolerate::l rni.streatrrmt arrl
  al:usive cm::lct   cy treir   staff, ire~ lll1:±Etusen, dire:.te::l at t:re Plaintiff arrl oth=r 1'1Jsl:im arrl
  n:n-W:ri.te priscrers, v.hich led to J;hysical hann arrl death of imates.
  282. 0:1 2-9-2018, Plaintiff~ pla:.e::l in t:re Sp:ci.al fb.lsirg Unit for rrn-<li.sciplirnry reasoos, v.hile
  in tre filJ Plaintiff VBS dEprive:l of l:asic h.Irnn reerls arrl VBS fot"Ce::l to sleep en a half dirty rmttress
  arrl given dirty sh?et arrl tcMel arrl as a result      re develcµrl s:alp disease arrl loss of hrir.
  283. Mm:iants Kruger arrl Kirrterly      YHe    fully   CW3re   that rrost of tre rmttresses in tre SfU at that
  tine Yffe dirty arrl daragErl rut they took m a::.ticn to ernure that tJn'.bmge:l arrl clean rmttress         Yffe

  available to imates.
  2&+. W:rile in tre W, Plaintiff       VBS   also d:prive:l of his q:ap rra::hire ard all his self-carry rra:licatioos,
  :i.rciJ.rlirg his three irl1alers for his asthm arrl oth=r lurg ca:rliticns. Plaintiff mtifie::l defm:iants
  Knger' M::Coy' arrl ot:l"Ers of his ra:rl for his rra:licaticns arrl ~ rra::hire rut they igmre::l him arrl
  took m acticn to ernure that       re ra::.eive:l his rra::licaticns arrl ~ rra::hire.
  285. Wri.le hwse::l at tre ffil, Plaintiff also mtifie::l MErdant Knger arrl oth=rs that tre cell VBS vecy
 cold arrl sµ:cially at nigpt tine arrl that       re ra:rls sufficient hrliirg arrl cloths     to prota::.t him fran
  t:re cold d.e to his asthm arrl t:re raJIJVal of his      l~     rut Kn.ger igmre::1 his m:p..est.
  2ffi. W:rile at tre ffiJ, Plaintiff also st.bjecte::l to ah.Jsive b:h:lvior   cy Officers,    ire~      Officer
  Plester. Tu= ah.Jsive arrl uiLavful a::.ts   cy t:re Officer in t:re ffiJ YHe krnJn      to MErdants Kruger rut
 re tum:rl a blid eye to SLdl ah.Jsive a::.ts.
  287. Plaintiff is suffer:llg fran a cl:iagrosErl visLEl :in]::ainn:nt    ~          pre££ribtioo eye glasses.
  288. P:efore his arrival to USP-Terre H:illte,     oo eye glasses YHe ~00:1 for plaintiff,              O:le for
 clist:arce vision arrl m= for rerlirg.
  '2139. 0:1 tb1Errter 14, 2017, cnly t:re ~ eye glasses VBS issLa::l to Plaintiff.
  2<:X:>. D..n:irg t:re µ:ricrl of tine the µricrl of tine that Plaintiff VBS ln.JsEd at USP-Terre H:illte, re
  rei:mta:Uy aska::l defErdants M:Coy, Kruger, Cox, lh::le:ru:xxl, arrl H..nt to prcNide him tre pres:rihrl t:h2
  eye glasses for clist:arce visicn or to allo.v him to      µ.m::hase it with his   <Mn   mm:y rut trey retuse.1 to

                                                     -27-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 28 of 33 PageID #: 65



 allav him to µ.rrcilase it with his 0t.n nrn:y arrl it took th:m ai:prox:irmtely a year arrl afteL crunt-
 less carplaints to provid2 him th= preocrihrl eye glasses for his distarce visioo :inµri.nn:nt with-
 a.rt: any legit::irrate justificaticn otrer thm th= desire to inflict p:rin arrl suff~ up:n him.
 291. Priscn2rs retain th= essen::e of hrran dignity i.rh=rent in all JE'."SOOS· Resp:ct for trat dignity
 arrirmtes th= Eighth Pm:rrhmt prdri.biticn against c.ru=l arrl lI1lSlEl µ.in:Uhrmt. 1h= Pesic ccrcept
 m:a'lyirg th= Eighth Pnar:ha1t is mthirg less thm th= dignity of rrm.
 m. 1h= mi..sxnl..ct des:::rihrl in this carplaint as a Yh:>le   W3S   urlertaken with del iterate irrliffer-
 aLe   to Plaintiff's rigits arrl for m legit::irrate p:rologi.cal   µiqx>Se.

 293. _At all rraterial tines, th= a:::.ts or anissioos of ea:h defen.iant w=re &JbjECtively un:mscmble,
 intentiooal, willful, rralicirus arrl violate:l Plaintiff's cxmtitutiooal arrl statutory rigits.

                                   FOUR1H CI.AIM FOR RELIEF
           (Slander and Slander Per Se against defendants Lubbehusen and Dodge)
 294. Plaintiff rerel:y inxJqmates all prior p:iragrafils of this carplaint as if fully set forth lEre:in.
 295. lJJ1±EtusEn krnvirgly arrl rraliciaJsly rra::1e false, defamtory, sl.arrlera.ls arrl trprivilegErl state-
 rrmts to third µirties via th= stataJmts lJJ1±EtusEn rra::1e in ha:' Jaruary, 2019, fabricat:Erl stalkirg
 carplaint. 91e also falsely told otrer inmtes trat th= Plaintiff         W3S   carplaini.rg to staff alx:ut th:m.
 2%. 1h= krnvirgly false, defamtory, arrl trprivilega:i stataJmts         bf defmhlt l.lJ1:hiusEn w=re carrnitte:l
 krav:irgly, willfully, arrl rraliciCl.lSly with th= intent to h:mn, injure, vex, harass, arrl     awress Plaintiff
 arrl to ploce his life arrl safety at risk, arrl w=re cailaJs arrl cb:r2 in \\ffitcn arrl re::k1ess disregartl
 of Plaintiff's riglts.
 297. Mmhlt ])xJge krnvirgly arrl rralicicusly usai th= sare false, defamtory, slarrlerrus arrl trprivilega:i
 stataJmts to third µirties via his rEqLBSt to transfer Plaintiff to USP-Al.1£nm:i arrl in his cklaratioo
 to th= Ca.rt in arnth=r case.
 298. 1h= kro.v:i.rgly use of th= sare false, defamtory, arrl uµ:ivilegerl stataJmts trat w=re falri.cate:l
 bf .lJJ1:hh..isen arrl w=re usErl bf deferrl:mt ])xJge in his ra:J-E.St to transfer Plaintiff arrl in his false
  declaratioo to th= Ca.rt \\ere usErl bf defen.iant IXxjge krnvirgly' willfully' arrl rraliciClJSly with th=
 intent to inflict p:rin arrl sufferirg, lurril.i.atioo, arrl r:hysical :injuries en th= Plaintiff, arrl w=re
 callcus arrl cb:r2 in W3Cltcn arrl reckless disregartl of Plaintiff's riglts.
 m. As a result of th= rrrisxni.ct des:::rihrl in this carplaint bf deferrl:mts lJJ1±EtusEn arrl ])xlge,
 Plaintiff suffererl <hrages arrl h:mn.

                                   FIVE CI.AIM FOR RELIEF
           (Defamation and Defamation Per Se Against Lubbehusen and Dodge)
 .lli. Plaintiff rerel:y :in::oqnrates all prior i:aragt:a[hs of this carplaint as if fully set forth lEre:in.
 :m. Merrl:mts lJJ1±EtusEn arrl ])xJge rra::1e arrl µ.ibllih:d false, defamtory arrl uµ:ivilegErl stataJmts
 to third µirties via th= fonral stalkirg crnplaint     bf 1JJ1±Etusen,   arrl th= rEq.ESt for transfer arrl th=

                                               -28-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 29 of 33 PageID #: 66


   falricat:ffi da::laratirn to tre Cart in arot:h=r case, wrcrgfully           a:cus~   plaintiff of stal.kiqs
  Cefemant l.J.thhJsEn.
  3J2. As a result of tre rrri.s::.atl.ct ~in this carplaint cy Cefemant lJ.thhJsEn arrl Dxlge,
  Plaintiff suffera:l darages arrl ha:nn.

                              SIX ClAIM FOR RELIEF
  (Conspiracy to deny Plaintiff his Constitutional, Statutory, Regulatory, and
                   Treaties Rights in violation of 42 ~ § 1~)

  313. Plaintiff re:reby :in:orp:>rates all prior ~ of this carplaint as if fully set forth h=rein.
  :Df. All tre Memants, cy ergagirg in tre lil1.avful a:.ts ~ in this carplaint as a W-Ole,
   agm:rl to deprive Plaintiff         tre ffll..18l protoctirn of tre J.avs, or« tre e:µal privileges arrl    irrrn.nities
  of tre J.avs.
  3J5. All tre irrlivid.Bl Cefemants arrl ot:h=rs 1.I1krn-.n at this tine are liable to tre Plaintiff for
   injuries arrl darages      resul~      fron tre fa:.t that trey ta:itly or explicitly agra:rl arrl a:.t:ffi toget:h=r
  in cm::ect,arrl·with ot:h=rs mkrn-.n at this tine, to a:.carpllih mJ.aNful a:.ts, rmely, to deprive him
  of tre re1igioos rigp.ts arrl ot:h=r ccmtirutiooal arrl starutoty rigp.ts des:.rilirl in this carplaint,
  with tre introt to cruse him ha:nn.
   Th. All tre irrlivid.Bl Cefemant ccnspirai an:rg t:h:rnselves arrl ot:h=rs mkrn-.n at this tine to d:prive
  Plaintiff arrl ot:h=r M.Jslim priscrers of tlE.ir religicus rigp.ts arrl to deprive Plaintiff of tre ot:h=r
  ccmtirutirnal arrl stah1toty rigp.ts         ~in            this carplaint.
  3J7. In fi..n:t:terarr. of tlE.ir ccmpira:.y, tre Cefemants arrl ot:h=rs tJ:1kro..n at this tine gCNe ean.n:age-
  rrmt arrl sub3tantial assist:.m:e to ea:h ot:h=rs arrl ot:lE:Wise a:icB:l arrl at.ettffi ea:h oth=rwise aidrl_
  arrl at.ett:ffi ea:h ot:h=r in ~tra~ tre wrugfu1 a:.ts plea:le:i in this carplaint arrl trey agra:rl to
  abstantially h.ntl:n Plaintiff's arrl ot:h=r M.Jslim priscrers' sin::erely h=ld re1igioos biliefs .
  .ll3. Memants have sub3tantially assist:ffi arrl enxx.n:cige:i          aE   aroth=r in tlE.ir wrugfu1 a:.tirns against
  Plaintiff. In fa:.t, tlEre are 1urrlre:ls of e-nails b=M?al irrlividJal defemants, vh>              Vffe   involverl in
   tre wrugfu1 a:.ts rrmtim:rl against ea:h aE of th:m in this carplaint , 'fu= arails will clan:nstrate,
  an:rg ot:h=r    t:hirlS8,   that trey explicity agra:rl arrl a:.tffi toget:h=r in coo:ert, arrl with ot:h=r i rrlivid.fils ·
  lI"lkroMl at this tfue, to delih=rately µrti:a~             tre wrugfu1 a:.ts plecda:l in this carplaint.
  31).   In crllitim, Cefemant !Xx]ge arrl lblliday ccmpirai an:rg t:h:rnselves arrl ot:h=rs to del:irerately
  µ:ovic:e tre Cart in arot:h=r case fabricat:ffi statarents, um tre r:aialty of "[S'.'jury, to deprive
  plaintiff of his rel i gi cus arrl ma::lical rigp.ts.
  310. R.rtlemore, tlEre are amils b=M?al Cefemant lblliday arrl otrer defemants that clan:nstrates
   that trey ccnspirai to defy rmlical diet orrks arrl to d:prive Plaintiff of a diet carply with his
   sin::erely h=ld re1igicus dietary J.avs arrl ma::lical dietary restrictirns.
  311. 'lli= cb::.t.nentary eviden::e, ircluli.rg amils reM?al tre Cefemants, will &mnstrate that tre
  defemants a:.t:ffi with ra:.ia1 arrl re1igicus aninus m.mtl Plaintiff.
                                                  -'29-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 30 of 33 PageID #: 67



  312. All tle in:lividual d=farlants krThtlrgly ccnspinrl arrl v.ere a..are,            th:raW griemn:::es;   carplaints;
  arail.s; arrl c:liroct awersaticns, of tle ccnspira:.y to deprive Plaintiff of his crnstitutimal r:iglts.
  313. All tle in:lividual d=farlants ccrrb:fil arrl µirticip:itai in this ccnspira:.y cy              ~ c:Iiroct
  oc.ticns in furtrerarre of tle ccnspira:.y.
  314. D=farlants' ccnspira:.y to violate Plaintiff's crnstitutimal, statutory, regulatory, arrl treaties
  prota::.tai r:iglts   \\08   arrl is intertlrl to :retaliate against arrl µnifil plaintiff for exei:cisirg his
  r:iglts arrl for askirg trat his religia.is teliefs b= resp:ctai arrl a::.carrrrrlatai as otter mn-MJslim
  prisorers' re1ig:irus teliefs v.ere arrl are b=irg resp:ctai arrl a::carmxlatai, to silen:.e Plaintiff fi:un
  exen:.isirg t:IDse r:iglts, arrl to ploce a chillirg effect qxn him arrl ot:h=r M..Blim prisorers YiD rray
  clnse to exercise su:::h r:iglts.

                             SWEN UAIMFOR RELIEF
 (Failure to prevent or to aid in preventing any of the wrongs described in this
           complaint and 1iE c:mspincy claim in violation of 42 lH: § 1~)
 315 . Plaintiff ha.-el::y :in::oq:nrates all prior ~ of this carplaint as if fully set forth terein.
 316. All in:lividual d=farlants        ~ly        ccnspinrl arrl \\08 a..are of tle ccnspirccy to deprive plaintiff
 of his r:iglts rut n:gla::.tai, refusa:l, or faila:i to oc.t to r:revent tle ccnspira:.y to deprive him of his
 r:iglts, mtwithst:arrlirg tlEr J;XMBr to pre7Ent or aid in pre7Entllg tle carrni.ssirn of tle violaticns
 of Plaintiff's r:iglts in violatim of§ 1986.
 317. As a c:Iiroct arrl ai:µ:oxirrate coose:µ:n::.e of tle aforaimticnrl oc.ts arrl arrissicns m tle p3rt of tle
 d=farlants, jointly arrl seJetally, tle Plaintiff          \\08   depriva:l of his crnstituticnil arrl statutory r:iglts,
 µ:ivileges arrl :i.rrrrrnities.

                             EIGHI' ClAIM FOR RELIEF
 (ImrAL OF AGENCY RECDRDS ESSENTIAL TO IBIS LITIGATION AND FU1URE .AMENIJ1ENT CF 'IlE CIMI.A1NI'
                IN VIOIATION OF 5 U.SC. § 552 and 552 (a) )

 318. Plaintiff ha.-el::y in::.oqnrates all prior~ of this carplaint as if fully set forth terein.
 319. This claim trrleL tle FDJA/PA against d=farlant IDP to oo::1eL tle paxictirn of aga-cy ra::ords trat
 are essential to this litigatim, future aiad1a1t of tle carplaint, arrl to identify tle unkn:Mn in:livid-
 rnls imolva:l in tle cmspira:.y.
 320. D=farlant IDP is an agen:y of tle Unitai States, arrl it has }X)Ssessim arrl cmtrol ewer tle rroJJ:d
:t:Eq.EStai cy tle Plaintiff.
321. By letteL nfillaj m 11-7-2018, Plaintiff req.estai a              Cq:Jf   of all tle ela::.t:rmic iressages (arail.s)
aErl all atarlm:nts to th:m, sent or ra::eiva:l cy defarlant Mitxhill lblliday r:elatirg or :referri.rg in
8l"o/ W1Y to Plaintiff. _D=farlant IDP dEiri.e:i tle req.est assertirg :imwlicable Exsrpticns. Cb
2019, tle Office of Infomatim Policy (I:oJ) ren:arDa:l Plaintiff's FDIA/PA req.est to lDP for furth=r pro::ess-
irg rut tte IDP i.gµmrl tte ramrd arrl rever providai tte rEqLEStai dxurmts mr carm.nicatai with tte
Plaintiff sin:e tle ramrd at all regarctirg his req.est.

                                                     -.n-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 31 of 33 PageID #: 68



322. By letter rrnilirl en 5-7-2)19, Plaintiff rEqlESta:l a    cq¥   of all ela:.trxxric carrn.nic:atioos of
defEitlint 5'cott Abrahims i:egardirg Plaintiff. Tu= defertlmts BJP d:niErl fu: req.est assect:irg inai;p-
licable Exarpticn. Ch                   , fu: Office of Infonmticn fblicy (rm) ramrd:rl Plaintiff's          FOIA/
PA rEqLESt to IDP for Fl..Ict:lEr   process~ sta~:

"After carefully coos:i.derirg yar ~J. arrl as a result of d:i.ocussicn l:etv.e:n IDP p=rsoore arrl this
Office, I an rararrlirg yar rEqlESts to [tor a:cess to records a:n:ernirg ela:.trccic cammicaticns of
Mit:ciY211 fblliday arrl 5'cott Abrctri.ms i:egardirg yrurself] KP for fu:th=r process~. Altlntjl. BJP invokcrl
Exarpticn 7(A) of fu: FDIA, 5 U.S.C. § 552(b)(7)(A), at fu: tirre ya.IL initial reµ:sts v.ere processerl,
that exarpticn ism lcxger ai;:plicable to witltold fu: records in full. Crnsa:p::ntly. KP will proc.ess
arrl sail all releasable records to yru dire::.tly •••I I•
1h= defEitlint IDP rever relEmErl any records to Plaintiff mr camuri.cata:l with Plaintiff sirre fu:
Office of Infonmticn fblicy rsrarrlrl his req..ests to BJP for ft..n:th=r process~. At lmst sevm nmth
s:i.rre tre oo:ice of Infamet:im .Rilicy ra1adrl Plaintiff's nq.ESts to HF f(l[' firlh:r µn:essirg.
323. Tu= Plaintiff ms fu: statutory riglts to fu: rEq..ESta:l records arrl tha:'e ism legal rnsis for
fu: defEitlint Is refusal to disclose tlEn to fu: Plaintiff.

                                          Nim ClAIM FOR RELIEF
(Defendant BOP knowingly maintaining fabricated stalki~ complaint against Plaintiff
                    in violation of 5 U.S.C. § 552(e}(5J)
324. Plaintiff        rerecy :irroqX>rates all pdor ~of               this carplaint as if fully set forth l:E:ein.
325. Tu= BJP violata:l § 552a(e)(5), W:ridl µ:wides that e:d1 age:cy cmere:i cy fu: Privoc.y kt Ehall 'hain-
tain~-all   records Wii.dm'e usa:l cy fu: age:cy in   ~      any clet:errnllEticn alnlt any irdividual with su:::h
a:cura::.y, relevan::.e, t:irrel:i.rEs.s, arrl carpletEress as is reas:mbly m::essary to assure faim2ss as to fu=
irdivid.01 in fu: clet:errnllEticn''.
326. As p=rviOJSly des::ri1:x:rl in this carplaint, fu: Ii.Ireau staff rrarb=r l.JJ1:hhEEn fal:ri.cata:l fu: stalkirg
carplaint to µ.iniffi fu: plaintiff, to pla::e his future life arrl safety at risk, arrl to retaliate ag:inst
him for his cruntless carplaints against her :ra::.ist arrl un1avful octs agaimt him.
32.7. Vide.:rremrtl:iqss arrl otter dxurentary    ~        will SlWJrt a firrlirg that clefa:rlant aira:t.t staff
rrarl::er willfully arrl intentirnfilly fabricata:l fu= stalkirg carplaint.
32.8. B.Jreau staff rrarl::ers usa:l arrl reliErl en fu: fabricata:l stalkirg carplaint to transfei:- Plaintiff rut
of fu: religioos progran ( fu= Life O:m:cticns Prcgran), to d:prive him of his religioos riglts, arrl rna:l
it arrl otter fabricata:l infomaticn to deprive Plaintiff of relief fron fu: Ca.n:t.
329. Tu= fabricata:l stalkirg carplaint a:iversely affecta:l plaintiff in several v.ays :irclu:lirg, rut mt
limita:l to, ploc:irg his life arrl safety at risk, cleprivirg hlm fron carplet:irg fu: Llfe Can:ctioos Prcgran,
depriv:irg him of fu: ability to prlonn camrnity savices, to rafonn sare of his daily obligatory gro.p
prayers with otrer M.Jslirn irnates in fu: desigpata:l u::P' s grrup prayei:-   rcx:m, transferrirg him to instituticn
that m.viJ.Jjrg to ax:ann:rlate his sin:erely 1cld religioos l:eliefs, arrl ~y 1rarrli.rg him as a stalker.
33). Mm:Jant BJP drniErl all Plaintiff's airrinistrative ram:lies to          exp..irge   fu: fabricata:l stalki.rg carp-
laint fron all his files arrl records arrl cHri.Erl his rEq..ESts to at least review fu: fabricata:l carplaint


                                                    -31-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 32 of 33 PageID #: 69


  or that the fabricat£:tl allegpticns       re rea:i to hlm 1:a::ause the Me:tlmts at USP-Al..ktMoo:i ~ fully
  avare that   th= allegaticm v.ere fabricat£:tl with treir       awrovaJ-.
  331. Plaintiff also reµ:atedly rEqLE.Stro, roth verl::ally arrl in writirg, that the v:irl=o-recoroirgs of
  the Pill-I.ire re preserved for this litigatim 1:a::ause th=y will damnstrate, lEyarl any ch.Jbt, that
  the st:alkirg crnplaint v.as fabricat£:tl. H:rl the st:alkirg crnplaint v.as tru:, Plaintiff \\U.lld have
  re:eive::i a cfuciplirmy a::.tim against hlm.

                                1EN a..A1M RR Rl'IJEF
  (First Ata:daell - Retaliation Claim Against Defendants Holliday, Abrahims, Htmt, Cox,
                   Watson, Lubbehusen, Dodge, McCoy, and Kruger)
 332. Plaintiff incorporates every paragraph of this complaint as if set forth fully
 herein.
  333. Ee:ause retaliatim claim tirler Bi.va:s has mt b:a:1 foroclose:i in the S61rnth Cirr.u:it, Plaintiff
  pl.ea:ls it here, to preserve it for       aw:fil.   ~' 9IHfi   v. 'IhE, 783 F.Afp'x 633 (7th Cir. 2019)(reran:fug
  oo that district eruct can develop full re::ord with rocruitlrl camel oo Y.h=th=r Bivens-style darages
  raraij is available for allegErl violatim of pr.i.scneL' s First !m:Irlrmt ri.glts after Ziglar v. A1:hlsi,
  137 S.Ct. 1843, 198 L.Fd.2d 29:> (.2017)); arrl H:lss v. tb>lrl:ili:m, 792 Fa::l.Afpc. 405 (7th Cir. Jan JJ,2020)
  (sare).
  :334.   In the   rrBrrer   des::.rihrl rrure fully alxNe, Plaintiff ~Erl in protect£:tl First MEn:irmt a::.tivity,
  rarely Cacplain:irg arrl fil.iqs grievan::es against the d=fe:tlmts for violatirg his cmstirutiorBl arrl
  statutory ri.glts, the d=ferrlants caused hlm to suffer cmstituticntl arrl statutory ri.glts deprivaticm
  in retaliatim for his crnplaints arrl grievan::es arrl to         ~ter   further' First !m:n:irmt a::.tivity, arrl
  this First Pm:nirent octivity was the rrotivatirg fa::.tor in d=ferrlants' docisicn rrak:iig arrl octions.
  335. TIE rni.sccnir.t deoc.r:iJ::m in this crnplaint was trrlertaken with del:il:a'ate :irrlifferen::e to Plaintiff's
  rights.
  3.l). As a result of the IIis::.atl.ct des::.rihrl in this carplaint, Plaintiff suffered darages.

                                         Request for Relief
  W1ERERRE, Plaintiff re.sp:ctfully re:µ=st relief as folio.vs:
  1. Carp:nsatory arrl/or µ.nitive darages in an alllllt to re prwen at trial as to e.och arrl 6lery cla:im;
  2. ,An :i.njm::.tioo agp:inst the IDP ooly for the c1a:irns sµ:cifically n:m:rl the Ill' as a d=ferrlant;
  3, A da::J.aratioo that d=ferrlants violat£:tl Plaintiff's Cmstitutimal arrl Statutory rights;
  4. EX[rrgEIIEnt of all m:ords relatirg or ref~ to the fabricat£:tl st:alkirg crnplaint;
  5. On:Erirg the In? to release to th= Plaintiff th= rEqLE.Stro FOJA/PA ra:ords;
  6. Trial by Jury; arrl
  7. &rh oth=r arrl further' relief as the Ca.rt d:ffiB just arrl ptqEr.
                                             Declaration
 I__, Ahmad M. Ajaj , declare urrler the IEElty of i:er-jlll'.)', p.lLSl.Ent to 28 u.s.c.§ 1746, that all the
  ra::.ts in this Crnplaint are tru: arrl corra:.t to rest of ITo/ µ=rscml kro.vlecge.
  I13t£:tl: M3.y 4, 20'2D.
                                                       -32-
Case 2:20-cv-00244-JPH-MJD Document 1 Filed 05/08/20 Page 33 of 33 PageID #: 70




                                        Respec~~tted,
                                        Ahma~jaj
                                        #40637-053
                                        USP-Allenwood
                                        P.O.Box 3000
                                        White Deer, PA 17887




                                 -33-
